--------------------------------------------------------------------------------


***************************
 
 
Lease


 
PAPAGO ARROYO
TEMPE, ARIZONA




***************************


 
Between
 


ORTHOLOGIC CORP.
(Tenant)


 
and
 


PHOENIX INVESTORS #13, L.L.C.
(Landlord)




--------------------------------------------------------------------------------



TABLE OF CONTENTS
 

     
Page
1.
LEASE AGREEMENT
3
       
2.
RENT
3
         
A.
Types of Rent
3
         
B.
Payment of Operating Cost Share Rent
3
         
C.
Definitions
4
         
D.
Computation of Base Rent and Rent Adjustments
7
       
3.
PREPARATION AND CONDITION OF PREMISES; POSSESSION AND SURRENDER OF PREMISES
8
         
A.
Condition of Premises
8
         
B.
Tenant's Possession
9
         
C.
Maintenance
9
       
4.
PROJECT SERVICES
9
         
A.
Heating and Air Conditioning
9
         
B.
Elevators
10
         
C.
Electricity
10
         
D.
Water
11
         
E.
Janitorial Service
11
         
F.
Interruption of Services
11
         
G.
Public Utility Requirements
12
         
H.
Holidays
12
         
I.
Parking
12
       
5.
ALTERATIONS AND REPAIRS
14
         
A.
Landlord's Consent and Conditions
14
         
B.
Damage to Systems
15
         
C.
No Liens
15
         
D.
Ownership of Improvements
15
         
E.
Removal at Termination
15
       
6.
USE OF PREMISES
16
       
7.
GOVERNMENTAL REQUIREMENTS AND BUILDING RULES
16
       
8.
WAIVER OF CLAIMS; INDEMNIFICATION; INSURANCE
16
         
A.
Indemnity by Tenant
16



i

--------------------------------------------------------------------------------





 
B.
Indemnity by Landlord
17
         
C.
Landlord's Not Responsible for Acts of Others
17
         
D.
Tenant's Insurance
17
         
E.
Insurance Certificates
19
         
F.
Landlord's Insurance
19
       
9.
FIRE AND OTHER CASUALTY
19
         
A.
Termination
19
         
B.
Restoration
19
       
10.
EMINENT DOMAIN
20
       
11.
RIGHTS RESERVED TO LANDLORD
20
         
A.
Name
20
         
B.
Signs
20
         
C.
Window Treatments
20
         
D.
Keys
21
         
E.
Access
21
         
F.
Preparation for Reoccupancy
21
         
G.
Heavy Articles
21
         
H.
Show Premises
21
         
I.
Relocation of Tenant
21
         
J.
Use of Lockbox
21
         
K.
Repairs and Alterations
21
         
L.
Landlord's Agents
22
         
M.
Building Services
22
         
N.
Other Actions
22
       
12.
TENANT'S DEFAULT
22
         
A.
Rent Default
22
         
B.
Assignment/Sublease or Hazardous Substances Default
22
         
C.
Other Performance Default...
22
         
D.
Credit Default
22
         
E.
Vacation or Abandonment Default
23
       
13.
LANDLORD REMEDIES
23
         
A.
Termination of Lease or Possession
23
         
B.
Lease Termination Damages
23



ii

--------------------------------------------------------------------------------


 

 
C.
Possession Termination Damages
23
         
D.
Landlord's Remedies Cumulative
24
         
E.
WAIVER OF TRIAL BY JURY
24
         
F.
Enforcement Costs
24
       
14.
SURRENDER
24
       
15.
HOLDOVER
24
       
16.
SUBORDINATION TO GROUND LEASES AND MORTGAGES
25
         
A.
Subordination
25
         
B.
Termination of Ground Lease or Foreclosure of Mortgage
25
         
C.
Security Deposit
25
         
D.
Notice and Right to Cure
25
         
E.
Definitions
26
       
17.
ASSIGNMENT AND SUBLEASE
26
         
A.
In General
26
         
B.
Landlord's Consent
26
         
C.
Procedure
27
         
D.
Change of Ownership
27
         
E.
Excess Payments
27
         
F.
Recapture
27
         
G.
Permitted Transferees
27
       
18.
CONVEYANCE BY LANDLORD
28
       
19.
ESTOPPEL CERTIFICATE
28
       
20.
SECURITY DEPOSIT
28
       
21.
FORCE MAJEURE
28
       
22.
INTENTIONALLY OMITTED
28
       
23.
NOTICES
28
         
A.
Landlord
29
         
B.
Tenant
29
       
24.
QUIET POSSESSION
29
       
25.
REAL ESTATE BROKER
29
       
26.
MISCELLANEOUS
30
         
A.
Successors and Assigns
30
         
B.
Date Payments Are Due
30



iii

--------------------------------------------------------------------------------


 

  C. Meaning of "Landlord", "Re-Entry", "including" and "Affiliate"            
D.
Time of the Essence
30
         
E.
No Option
30
         
F.
Severability
30
         
G.
Governing Law
30
         
H.
Lease Modification
30
         
I.
No Oral Modification
30
         
J.
Landlord's Right to Cure
30
         
K.
Captions
31
         
L.
Authority
31
         
M.
Landlord's Enforcement of Remedies
31
         
N.
Entire Agreement
31
         
O.
Landlord's Title
31
         
P.
Light and Air Rights
31
         
Q.
Singular and Plural No Recording by Tenant
31
          R. No Recording by Tenant 31          
S.
Exclusivity
31
         
T.
No Construction Against Drafting Party
32
         
U.
Survival
32
         
V.
Rent Not Based on Income
32
         
W.
Building Manager and Service Providers
32
         
X.
Late Charge and Interest on Late Payments
32
         
Y.
Tenant's Financial Statements
32
        27. UNRELATED BUSINESS INCOME
32
        28. HAZARDOUS SUBSTANCES
32
        29. EXCULPATION
33
        30. RENEWAL OPTION
33
        31. TENANT'S TERMINATION RIGHT
33



iv

--------------------------------------------------------------------------------


 
APPENDIX A -
PLAN OF THE PREMISES

APPENDIX B -
RULES AND REGULATIONS

APPENDIX C -
TENANT IMPROVEMENT AGREEMENT

APPENDIX D -
GROUND LEASES AND MORTGAGES CURRENTLY AFFECTING THE PROJECT

APPENDIX E -
COMMENCEMENT DATE CONFIRMATION



i

--------------------------------------------------------------------------------




LEASE


THIS LEASE (the "Lease") is made as of July l9, 2007 between PHOENIX INVESTORS
#13, L.L.C., an Arizona limited liability company (the "Landlord"), and the
Tenant as named in the Schedule below. The term "Project" means the office
building (the "Building") located at 1275 West Washington, Tempe, Arizona 85281,
the adjacent driveways and parking facilities, and the Land ("Land") occupied by
the foregoing. "Premises" means that part of the Project leased to Tenant
described in the Schedule and outlined on Appendix A. The Project is part of the
business park commonly known as Papago Park Center (the "Center").


The following schedule (the "Schedule") is an integral part of this Lease. Terms
defined in this Schedule shall have the same meaning throughout the Lease.


SCHEDULE
1.
Tenant: Orthologic Corp., a Delaware corporation

2.
Premises: Suites 101-A and 101-B of the Building, as more specifically outlined
on Appendix A.

3.
Rentable Area of the Premises: The Useable Area of the Premises is approximately
14,807 square feet. With the Building's standard 14.7% load factor for
multi-tenant floors, the Rentable Area of the Premises is approximately 16,984
square feet and Base Rent is based thereon. The Building Rentable Area is 96,494
square feet resulting in the Tenant's Proportionate Share shown on Section 4 of
this Schedule. After the final Plans (as defined in Appendix C) for the Tenant
Improvements have been prepared and building permits therefor have been
obtained, Landlord will cause Phoenix Design One to remeasure the Useable Area
of the Premises based on such Plans and BOMA standards and the parties will,
within ten (10) days after the figures are available, enter into a letter
agreement prepared by Landlord and reasonably acceptable to Tenant confirming
the Useable and Rentable (based on the 14.7% load factor) Area of the Premises
and any required adjustments to Base Rent and Tenant's Proportionate Share for
purposes of Section 4 of this Schedule based thereon. After such remeasurement
occurs, the Useable and Rentable Area of the Premises and the Tenant's
Proportionate Share will remain fixed throughout the Term, regardless of future
reconfigurations or other changes within the Building (excluding only addition
or removal of Building space through damage, destruction, or condemnation).

4.
Tenant's Proportionate Share: 17.60% (based upon a total of 96,494 rentable
square feet in the Building) expressly subject to adjustment under Section 3 of
this Schedule.

5.
Security Deposit: None.

6.
Tenant's Real Estate Broker for this Lease: CB Richard Ellis/Chuck Nixon.

7.
Landlord's Real Estate Broker for this Lease: None.

8.
Tenant Improvements, if any: See the Tenant Improvement Agreement attached
hereto as Appendix C.

9.
Commencement Date: The later of (i) January 12, 2008, or (ii) the Completion
Date (as defined in Appendix C). Landlord and Tenant shall execute a
Commencement Date Confirmation substantially in the form of Appendix E promptly
following the Commencement Date.


--------------------------------------------------------------------------------




10.
Termination Date/Term: Five (5) years after the Commencement Date, or if the
Commencement Date is not the first day of a month, then five (5) years after the
first day of the following month.

11.
Guarantor: None.



12.
Base Rent:

.
Period
 
Annual
Base Rent
 
Monthly
Base Rent
         
Original Lease Term
 
$263,252.00 (based on $15.50 per square foot of Rentable Area)
 
$21,937.67

 
Expressly subject to adjustment under Section 3 of this Schedule.


13.
Parking Spaces: Four (4) spaces per 1,000 square feet of Rentable Area of
Premises ("Total Spaces"), on the terms and conditions more specifically set
forth in Section 41 below.



[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK.]


2

--------------------------------------------------------------------------------



1.            LEASE AGREEMENT. On the terms stated in this Lease, Landlord
leases the Premises to Tenant, and Tenant leases the Premises from Landlord, for
the Term beginning on the Commencement Date and ending on the Termination Date
unless extended or sooner terminated pursuant to this Lease.


2.            RENT.


A.           Types of Rent: Tenant shall pay the following Rent in the form of a
check to Landlord at the following address:


Phoenix Investors #13, L.L.C.
c/o Chamberlain Family Trust
1150 West Washington, Suite 120
Tempe, Arizona 85281


or in such other manner as Landlord may notify Tenant in writing:


(1)           Base Rent in monthly installments in advance, the first monthly
installment payable on the Commencement Date and thereafter on or before the
first day of each month of the Term in the amount set forth on the Schedule.


(2)           Operating Cost Share Rent in an amount equal to the Tenant's
Proportionate Share of the Operating Costs properly allocated to the applicable
Fiscal Year of the Lease (the "Fiscal Year Operating Costs"), paid monthly in
advance in an estimated amount. Definitions of Operating Costs and Tenant's
Proportionate Share, and the method for billing and payment of Operating Cost
Share Rent, are set forth in Sections 2B. 2C and 2D.


(3)           Additional Rent in the amount of all costs, expenses, liabilities,
and amounts which Tenant is required to pay under this Lease, excluding Base
Rent and Operating Cost Share Rent, but including any interest for late payment
of any item of Rent.


(4)           Rent as used in this Lease means Base Rent, Operating Cost Share
Rent and Additional Rent. Tenant's agreement to pay Rent is an independent
covenant, with no right of setoff, deduction or counterclaim of any kind.


B.            Payment of Operating Cost Share Rent.


(1)    Payment of Estimated Operating Cost Share Rent. Landlord shall estimate
the Fiscal Year Operating Costs by April 1st of each Fiscal Year, or as soon as
reasonably possible thereafter. Landlord may reasonably revise these estimates
whenever it obtains more accurate information, such as upon its receipt of the
actual real estate tax assessment or tax rate for the Project (but not more than
once per Fiscal Year).


3

--------------------------------------------------------------------------------


 
Within thirty (30) days after receiving the original or revised estimate from
Landlord of Fiscal Year Operating Costs for a particular Fiscal Year, Tenant
shall pay Landlord one-twelfth (1/12th) of Tenant's Proportionate Share of the
estimated Operating Cost Share Rent, multiplied by the number of months that
have elapsed in the applicable Fiscal Year to the date of such payment including
the current month, minus payments previously made by Tenant for the months
elapsed. On the first day of each month thereafter, Tenant shall pay Landlord
one-twelfth (l/12th) of Tenant's Proportionate Share of this estimate, until a
new estimate becomes applicable.


(2)    Correction of Operating Cost Share Rent. Landlord shall deliver to Tenant
a report for the previous Fiscal Year (the "Operating Cost Report") by April 1st
of each year, or as soon as reasonably possible thereafter, setting forth (a)
the actual Fiscal Year Operating Costs incurred for the Fiscal Year in question,
(b) the amount of Operating Cost Share Rent due from Tenant, and (c) the amount
of Operating Cost Share Rent paid by Tenant. Within thirty (30) days after such
delivery, Tenant shall pay to Landlord the amount due minus the amount paid. If
the amount paid exceeds the amount due, Landlord shall apply the excess to
Tenant's payments of Operating Cost Share Rent next coming due (or, if this
Lease has then expired, shall refund such excess to Tenant concurrently with the
delivery of such Operating Cost Report).


C.
Definitions.



(1)    Included Operating Costs. "Operating Costs" means any reasonable
expenses, costs and disbursements of any kind (including Taxes, as hereinafter
defined), paid or incurred by Landlord in connection with the management,
maintenance, operation, insurance, repair and other related activities in
connection with any part of the Project and of the personal property, fixtures,
machinery, equipment, systems and apparatus used in connection therewith,
including the cost of providing those services required to be furnished by
Landlord under this Lease. Landlord may reasonably adjust the types, frequency
and manner of delivery of various services during the Lease Term to reflect
services being provided to similar class buildings in the Phoenix Metropolitan
Area, and all costs therefor shall be included in Operating Costs. Operating
Costs shall also include "Included Capital Items", consisting of (a) the costs
of any capital improvements which are reasonably anticipated to reduce Operating
Costs or improve safety, and those made to keep the Project in compliance with
governmental requirements applicable to the Building which are first enacted or
first become effective from and after the Commencement Date, provided that the
costs of such item shall be amortized by Landlord, together with an amount equal
to interest at ten percent (10%) per annum, over the estimated useful life of
such item and such amortized amounts are only included in Operating Costs for
that portion of the useful life of the item which falls within the Term; and (b)
amortized reasonable reserves for replacements of capital items, based on the
useful life of the capital replacement, or amortization of expenses incurred for
such capital replacements with interest at ten percent (10%) per annum over the
estimated useful life thereof, and such amortized amounts are only included in
Operating Costs for that portion of the useful life of the item that falls
within the Term, or a combination of amortized reserves and amortized expenses,
provided both are not charged for the same time period for the same item.
Further, if Landlord or any affiliate of Landlord is the manager of the Project,
management fees will not exceed three percent (3%) of gross rents, including
Base Rent or Minimum Rent and expense reimbursements, attributable to the
Building


4

--------------------------------------------------------------------------------



Operating Costs will include all payments made to the Papago Arroyo Owners
Association or otherwise required under the Declaration of Reciprocal Easements
and Maintenance Agreement (the "REA"), or under the Declaration of Covenants,
Conditions and Restrictions for Papago Park Center (the "Declaration'"), to the
extent arising in connection with the Project, or in connection with the Center
(to the extent not separately allocable to another building or property located
within the Center). Landlord shall provide Tenant with copies of the REA and the
Declaration, together with copies of any and all amendments and modifications
thereto (if any), promptly following the full execution and delivery of this
Lease by each of Landlord and Tenant.


If the Project is not fully occupied during any portion of any Fiscal Year,
Landlord may adjust (an "Equitable Adjustment") Operating Costs to equal what
would have been incurred by Landlord had the Project been fully occupied. This
Equitable Adjustment shall apply only to Operating Costs which are variable and
therefore increase as occupancy of the Project increases. Landlord may
incorporate the Equitable Adjustment in its estimates of Operating Costs;
provided in no event shall Landlord collect and retain from tenants of the
Project more than one hundred percent (100%) of the actual Operating Costs
attributable to the Project in any Fiscal Year.


If Landlord does not furnish any particular service whose cost would have
constituted an Operating Cost to a tenant other than Tenant who has undertaken
to perform such service itself, Operating Costs shall be increased by the amount
which Landlord would have incurred if it had furnished the service to such
tenant (which increase shall be reasonable and consistently applied by
Landlord).


(2)
Excluded Operating Costs. Operating Costs shall not include:



(a)
costs of alterations of tenant premises, expenses of relocating or moving
existing tenants of the Building, and expenses of leasing to and processing new
tenants, including, without limitation, lease concessions, allowances, and
abatements;



(b)
costs of capital improvements other than Included Capital Items;



(c)
interest and principal payments on mortgages or any other debt costs, or rental
payments on any ground lease of the Project, or any other costs of financing or
refinancing the Project from time to time;



(d)
real estate brokers' leasing commissions and marketing expenses;



5

--------------------------------------------------------------------------------



(e)
legal fees, space planner fees and advertising expenses incurred with regard to
leasing the Building or portions thereof, or in negotiating or enforcing any
leases at the Building;



(f)
any cost or expenditure for which Landlord is reimbursed, by insurance proceeds
or otherwise, except by Operating Cost Share Rent;



(g)
the cost of any service furnished to any office tenant of the Project which
Landlord does not make available to Tenant;



(h)
depreciation (except on any Included Capital Items);



(i)
any net income, capital, stock, succession, transfer, franchise, gift, estate or
inheritance tax;



(j)
costs of correcting defects in construction of the Building (as opposed to the
cost of normal repair, maintenance and replacement expected with the
construction materials and equipment installed in the Building in light of their
specifications);



(k)
legal and auditing fees which are for the benefit of Landlord such as collecting
delinquent rents, preparing tax returns and other financial statements (except
that Operating Costs may include costs incurred in connection with the
preparation of unaudited reports required pursuant to Section 2B above);



(1)
the wages of any employee for services not related directly to the management,
maintenance, operation and repair of the Building;



(m)
fines, penalties and interest, including, without limitation, fees, interest and
penalties for late payment of any item by Landlord;



(n)
costs representing an amount paid to an affiliate of Landlord for goods or
services which are in excess of the amount which would have been paid for such
goods or services in the absence of such relationship, but only to the extent of
such excess;



(o)
any expenses or costs associated with bringing the common areas of the Building
into compliance with any applicable Governmental Requirements which are in
effect as of the Commencement Date;



(p)
costs to investigate or clean up any Hazardous Substances (as defined in Section
28 below) in, on or under the Project (except that nothing contained herein
shall be deemed to excuse Tenant for any liability for Hazardous Substances
introduced by, or otherwise attributable to, Tenant); and



(q)
costs to install separate HVAC controls or electrical meters in the Project.



6

--------------------------------------------------------------------------------




(3)           Taxes. "Taxes" means any and all taxes, assessments and charges of
any kind, general or special, ordinary or extraordinary, levied against the
Project, which Landlord shall pay or become obligated to pay in connection with
the ownership, leasing, renting, management, use, occupancy, control or
operation of the Project or of the personal property, fixtures, machinery,
equipment, systems and apparatus used in connection therewith. Taxes shall
include real estate taxes, personal property taxes, sewer rents, water rents,
special or general assessments, transit taxes, ad valorem taxes, and any tax
levied on the rents hereunder (including but not limited to any applicable
transaction privilege, sales or use taxes or the interest of Landlord under this
Lease (the "Rent Tax"). Taxes shall also include all actual and reasonable fees
and other costs and expenses paid by Landlord in reviewing any tax and in
seeking a refund or reduction of any Taxes, whether or not the Landlord is
ultimately successful


For each Fiscal Year during the Term hereof, the amount to be included in Taxes
(a) from taxes or assessments payable in installments, shall be the amount of
the installments (with any interest) due and payable during such year, and (b)
from all other Taxes, shall at Landlord's election (which election shall remain
unchanged during the Term hereof) be the amount accrued, assessed, or otherwise
imposed for such year or the amount due and payable in such year. Any refund or
other adjustment to any Taxes by the taxing authority, shall be allocated to the
year in which the adjustment applies. Notwithstanding anything to the contrary
set forth herein, Rent Tax shall be paid by Tenant along with the monthly
installments of Rent paid to Landlord.


Taxes shall not include any net income (except Rent Tax), capital, stock,
succession, transfer, franchise, gift, estate or inheritance tax, except to the
extent that such tax shall be imposed in lieu of any portion of Taxes.


(4)           Lease Year. "Lease Year" means each consecutive twelve-month
period beginning with the Commencement Date, except that if the Commencement
Date is not the first day of a calendar month, then the first Lease Year shall
be the period from the Commencement Date through the final day of the twelve
months after the first day of the following month, and each subsequent Lease
Year shall be the twelve months following the prior Lease Year.


(5)           Fiscal Year. "Fiscal Year" means the calendar year, except that
the first Fiscal Year and the last Fiscal Year of the Term may be a partial
calendar year.


D.
Computation of Base Rent and Rent Adjustments.



(1)    Prorations. If this Lease begins on a day other than the first day of a
month, the Base Rent and Operating Cost Share Rent shall be prorated for such
partial month based on the actual number of days in such month. If this Lease
begins on a day other than the first day, or ends on a day other than the last
day, of the Fiscal Year, Operating Cost Share Rent shall be prorated for the
applicable Fiscal Year.


7

--------------------------------------------------------------------------------


 
(2)           Default Interest. Any sum due from Tenant to Landlord not paid
when due shall bear interest from the date due until paid at ten percent (10%)
per annum.


(3)           Rent Adjustments. The square footage of the Premises and the
Building computed pursuant to the Schedule are conclusively deemed to be the
actual square footage thereof, without regard to any subsequent remeasurement of
the Premises or the Building. If any Operating Cost paid in one Fiscal Year
relates to more than one Fiscal Year, Landlord shall proportionately allocate
such Operating Cost among the related Fiscal Years.


(4)           Books and Records. Landlord shall maintain books and records
reflecting the Operating Costs and Taxes in accordance with sound accounting and
management practices consistently applied. Tenant and its certified public
accountant shall have the right to inspect Landlord's records at Landlord's
office upon at least seventy-two (72) hours' prior notice during normal business
hours during the ninety (90) days following the respective delivery of the
Operating Cost Report. The results of any such inspection shall be kept strictly
confidential by Tenant and its agents, and Tenant and its agents must agree, in
their contract for such services, to such confidentiality restrictions and shall
specifically agree that the results shall not be made available to any other
tenant of the Building. Unless Tenant sends to Landlord any written exception to
either such report within said ninety (90) day period, such report shall be
deemed final and accepted by Tenant. Tenant shall pay the amount shown on both
reports in the manner prescribed in this Lease, whether or not Tenant takes any
such written exception, without any prejudice to such exception. If Tenant makes
a timely exception, Landlord shall cause an independent certified public
accountant who does not regularly represent either Landlord or Tenant to issue a
final and conclusive resolution of Tenant's exception. Tenant shall pay the cost
of such certification unless Landlord's original determination of annual
Operating Costs or Taxes overstated the amounts thereof by more than five
percent (5%), in which case Landlord shall pay the cost of such certification.


(5)           Miscellaneous. So long as Tenant is in default beyond any
applicable notice and cure period of any obligation under this Lease, Tenant
shall not be entitled to any refund of any amount from Landlord. If this Lease
is terminated for any reason prior to the annual determination of Operating Cost
Share Rent, either party shall pay the full amount due to the other within
thirty (30) days after Landlord's notice to Tenant of the amount when it is
determined. Landlord may commingle any payments made with respect to Operating
Cost Share Rent, without payment of interest


3.     PREPARATION AND CONDITION OF PREMISES; POSSESSION AND SURRENDER OF
PREMISES.


A.    Condition of Premises. Except to the extent of the Tenant Improvements
item on the Schedule, Landlord is leasing the Premises to Tenant "as is",
without any obligation to alter, remodel, improve, repair or decorate any part
of the Premises. Landlord shall cause the Premises to be completed in accordance
with the Tenant Improvement Agreement attached as Appendix C.

8

--------------------------------------------------------------------------------



B,           Tenant's Possession. Subject to Landlord's obligations under
Appendix C attached hereto, and subject further to latent defects in the base
building systems or equipment serving the Premises, Tenant's taking possession
of any portion of the Premises shall be conclusive evidence that the Premises
was in good order, repair and condition. If Landlord authorizes Tenant to take
possession of any part of the Premises prior to the Commencement Date for
purposes of doing business, all terms of this Lease (other than the payment of
Rent hereunder) shall apply to such pre-Term possession.


C.           Maintenance. Throughout the Term, Tenant shall maintain the
Premises in their condition as of the Completion Date, loss or damage caused by
the elements, ordinary wear, and fire and other casualty or condemnation
excepted, and at the termination of this Lease, or Tenant's right to possession,
Tenant shall return the Premises to Landlord in broom-clean condition. To the
extent Tenant fails to perform either obligation, Landlord may, but need not,
restore the Premises to such condition and Tenant shall pay the actual and
reasonable cost thereof.


4.    PROJECT SERVICES.


Landlord shall furnish services as follows:


A.           Heating and Air Conditioning. During the normal business hours of
7:00 a.m. to 6:00 p.m., Monday through Friday, and 8:00 a.m. to 12:00 Noon on
Saturday, exclusive of Holidays (as defined in Subsection 4H. below), Landlord
shall furnish heating and air conditioning to provide a comfortable temperature,
in Landlord's commercially reasonable judgment, for normal business operations,
except to the extent Tenant installs equipment at any time following the
Commencement Date which materially and adversely affects the HVAC volume
required for the temperature maintained by the air conditioning system. If
Tenant installs such equipment at any time following the Commencement Date,
Landlord may, upon reasonable prior written notice to Tenant (and Tenant's
failure to cure such material and adverse affect within a reasonable time
thereafter), install supplementary air conditioning units in the Premises, and
Tenant shall pay to Landlord upon demand as Additional Rent the actual and
reasonable cost of installation, operation, repair and maintenance thereof.
Landlord may enlarge the Building's normal business hours, for this purpose, at
any time in its commercially reasonable discretion, but will not reduce the
hours below those set forth above. Notwithstanding anything herein to the
contrary, Landlord shall continue to provide an HVAC volume and supply to that
portion of the Premises comprising "Suite 101-A" comparable to, but in no event
less than, the HVAC volume and supply provided to "Suite 101-A" prior to the
Commencement Date pursuant to the existing lease agreement dated as of June 12,
1997 by and between Landlord and Tenant (as amended, the "Current Lease"), which
Current Lease shall be deemed to have expired and terminated upon the
Commencement Date hereunder.


Landlord shall furnish heating and air conditioning outside of normal business
hours ("After Hours HVAC"), at Tenant's sole cost and expense, provided Tenant
gives Landlord a request for After Hours HVAC at least one (1) business day in
advance. Landlord shall charge Tenant for After Hours HVAC at the "After Hours
HVAC Rate" as reasonably established by Landlord from time to time to
approximate the cost of providing the After Hours HVAC. Tenant acknowledges that
After Hours HVAC cannot be supplied to less than one (1) full zone at a time. In
the event After Hours HVAC is requested by more than one tenant of the Building
for the same time period and the same zone, the charge for the After Hours HVAC
shall be apportioned among those tenants on an equal basis.

9

--------------------------------------------------------------------------------




B.           Elevators. Landlord shall provide passenger elevator service during
normal business hours to Tenant in common with Landlord and all other tenants.
Landlord shall provide limited passenger service at other times, except in case
of an emergency.


C.           Electricity. Landlord shall provide sufficient electricity to
operate normal office lighting and equipment, including, without limitation, the
laboratory equipment currently located in that portion of the Premises
comprising "Suite 101-A" under the Current Lease, or any other laboratory
equipment comparable thereto (collectively, the "Lab Equipment"). This does not
include special lighting in excess of building standard, or any other item of
electrical equipment which singularly requires a voltage which exceeds other
than one hundred twenty (120) volts (plus/minus ten percent) single phase,
except for the Lab Equipment as aforesaid. Except for the Lab Equipment, Tenant
shall not install or operate in the Premises any electrically operated equipment
or other machinery, other than business machines and equipment normally employed
for general office use which do not require high electricity consumption for
operation, without obtaining the prior written consent of Landlord, which
consent shall not be unreasonably withheld, conditioned, or delayed. If any or
all of Tenant's equipment (other than the Lab Equipment) requires electricity
consumption in excess of that which is necessary to operate normal office
equipment, such consumption (including consumption for computer or telephone
rooms and special HVAC equipment, but specifically excluding the Lab Equipment)
shall be submetered by Landlord at Tenant's expense, and Tenant shall reimburse
Landlord as Additional Rent for the cost of its submetered consumption based
upon Landlord's average cost of electricity. Such Additional Rent shall be in
addition to Tenant's obligations pursuant to Section 2A(2) to pay its
Proportionate Share of Operating Costs. Except for the Lab Equipment, Tenant
shall not, without the prior written consent of Landlord, which consent shall
not be unreasonably withheld, conditioned, or delayed, use any apparatus or
device in or about the Premises which shall cause any substantial noise or
vibration or which will increase the amount of electricity or water, if any,
usually furnished or supplied for use of the Premises as general office space.
Tenant shall not connect with electric current or water pipes, except through
existing electrical or water outlets already in the Premises, any apparatus or
device for the purposes of using electric current or water.


As used above, the term "sufficient electricity to operate normal office
lighting and equipment (inclusive of the Lab Equipment as aforesaid)" means
sufficient electrical capacity to operate (i) the Lab Equipment, (ii)
incandescent lights, typewriters, calculating machines, photocopying machines
and other machines of the same low voltage electrical consumption (120/208
volts), provided that the total rated electrical design load for said lighting
and machines of low electrical voltage shall not exceed 3.0 watts per usable
square foot with respect to that portion of the Premises comprising "Suite
101-B"; and (ii) lighting (277/480 volts), provided that the total rated
electrical design load for said lighting shall not exceed 2.0 watts per usable
square foot with respect to that portion of the Premises comprising "Suite
101-B" (each such rated electrical design load to be hereinafter referred to as
the "Building Standard Rated Electrical Design Load For Suite 101-B"). Should
Tenant's total rated electrical design load for that portion of the Premises
comprising "Suite 101-B" (including, but not limited to, computer or telephone
rooms, but specifically excluding that portion of the Premises comprising "Suite
101-A" and the Lab Equipment located therein from time to time) exceed the
Building Standard Rated Electrical Design Load For Suite 101-B for either low or
high voltage electrical consumption, or if Tenant's electrical design requires
low voltage or high voltage circuits in excess of Tenant's share of the building
standard circuits, Landlord will (at Tenant's expense) install such additional
circuits and Landlord will (at Tenant's expense) install such additional
circuits and associated high voltage panels and/or additional low voltage panels
with associated transformers (which additional circuits, panels and transformers
shall be hereinafter referred to as the "Additional Electrical Equipment"). If
the Additional Electrical Equipment is installed because Tenant's low voltage or
high voltage rated electrical design load exceeds the applicable Building
Standard Rated Electrical Design Load, then a meter shall also be added (at
Tenant's expense) to measure the electricity used through the Additional
Electrical Equipment The design and installation of any Additional Electrical
Equipment (or any related meter) required by Tenant shall be subject to the
prior approval of Landlord (which approval shall not be unreasonably withheld).
All actual and reasonable expenses incurred by Landlord in connection with the
review and approval of any Additional Electrical Equipment shall also be
reimbursed to Landlord by Tenant. Tenant shall also pay on demand the actual
metered cost of electricity consumed through the Additional Electrical Equipment
(if applicable), plus any actual and reasonable accounting expenses incurred by
Landlord in connection with the metering thereof.


10

--------------------------------------------------------------------------------



D.            Water. Landlord shall furnish hot and cold tap water for drinking
and toilet purposes, as well as hot and cold tap water for laboratory purposes
with respect to that portion of the Premises comprising "Suite 101-A" (which
water for laboratory purposes shall be furnished by Landlord in a volume and
supply comparable to, but in no event less than, the laboratory water volume and
supply provided to "Suite 101-A" prior to the Commencement Date pursuant to the
Current Lease). Tenant shall pay Landlord for water furnished for any other
purpose as Additional Rent at rates fixed by Landlord. Tenant shall not permit
water to be wasted.


E.             Janitorial Service. Landlord shall furnish janitorial service as
generally provided to other tenants in the Building, except on the Holidays
listed in Subsection 4H. below.


F.            Interruption of Services. If any of the Building equipment or
machinery ceases to function properly from any cause, Landlord shall use
reasonable diligence to repair the same promptly. Landlord's inability to
furnish, to any extent, the Project services set forth in this Section 4, or any
cessation thereof resulting from any causes, including any entry for repairs
pursuant to this Lease, and any renovation, redecoration or rehabilitation of
any area of the Building shall not render Landlord liable for damages to either
person or property or for interruption or loss to Tenant's business, nor be
construed as an eviction of Tenant, nor work an abatement of any portion of
Rent, nor relieve Tenant from fulfillment of any covenant or agreement hereof.
However, in the event that an interruption of the Project services set forth in
this Section 4 causes the Premises to be untenantable for a period of at least
three (3) consecutive business days, Base Rent and Operating Cost Share Rent
shall be thereafter abated proportionately until such time as such services are
restored and the Premises is once again tenantable.

11

--------------------------------------------------------------------------------



G.            Public Utility Requirements. In the event any public utility
supplying energy requires, or government law, regulation, executive or
administrative order results in a requirement, that Landlord or Tenant must
reduce, or maintain at a certain level, the consumption of electricity for the
Premises, the Building or the Project, which affects the heating,
air-conditioning, lighting, or hours of operation of the Premises, Building or
Project, Landlord and Tenant shall each adhere to and abide by these laws,
regulations or administrative orders without any reduction or abatement in Rent.


H.            Holidays. Landlord shall not be required to furnish services on
the following "Holidays"; New Year's Day, Memorial Day, Fourth of July, Labor
Day, Thanksgiving Day, Christmas Day, any other national holiday promulgated by
a Presidential Executive Order or Congressional Act and any other holiday
generally recognized as such by landlords of office space in the metropolitan
Phoenix office market, as determined by Landlord in good faith (and so long as
tenants representing not less than sixty percent (60%) of the total rentable
area of the Project also recognize such other holiday). If, in the case of any
specific holiday mentioned in the preceding sentence, a different day shall be
observed than the respective day mentioned, then that day which constitutes the
day observed by national banks in Phoenix, Arizona on account of said holiday
shall constitute the Holiday under this Lease.


I.             Parking.


(1)    Provided that Tenant shall not default, or be in default, beyond any
applicable notice and cure period at any time under the terms and conditions of
this Lease, and provided further that Tenant shall comply with and abide by any
parking rules and regulations from time to time in effect, Tenant shall have a
license to park up to, but not more than, a number of passenger automobiles (but
not abnormally heavy vehicles) in parking spaces located in the parking lots
provided by Landlord from time to time for the Project, equal to the Total
Spaces set forth or calculated under Section 13 of the Schedule, of which (i)
thirty (30) (the "Covered Spaces") shall be in reserved, covered parking areas
provided and designated by Landlord from time to time for Tenant's exclusive
use, and (ii) the balance (the "Uncovered, Unreserved Surface Spaces") shall be
uncovered, unreserved spaces used in common with all other tenants, visitors and
occupants to or in the Project.


Tenant covenants and agrees not to park or permit to be parked by its agents,
servants or employees more vehicles than the Total Spaces at any time at or on
the Project or any lots provided by Landlord for the Project, and in the event
Tenant causes or permits more vehicles than designated herein to be parked, the
same shall constitute a default under this Lease. Each automobile shall, at
Landlord's option to be exercised from time to time, bear a permanently affixed
and visible identification sticker or tag to be provided from time to time by
Landlord. Tenant shall not and shall not permit its employees, agents, servants,
licensees, customers or invitees to park any vehicles in locations other than
those specifically designated by Landlord as being for Tenant's use (except for
visitor parking spaces and delivery parking spots when properly used). This
license is for self-service parking only and does not include additional rights
or services. Landlord shall not have any obligation to monitor or enforce
Tenant's parking licenses or privileges. Except for the gross negligence or
willful misconduct of Landlord or its operators, agents, servants, licensees or
employees, neither Landlord nor its operators, agents, servants, licensees or
employees shall be liable for: (i) loss or damage to any vehicle or other
personal property parked or located upon or within such parking spaces or any
parking areas whether pursuant to this license or otherwise and whether caused
by fire, theft, explosion, strikes, riots or any other cause whatsoever; or (ii)
injury to or death of any person in, about or around such parking spaces or any
parking areas or any vehicles parking therein or in proximity thereto whether
caused by fire, theft, assault, explosion, riot or any other cause whatsoever
and Tenant hereby waives any claim for or in respect to the above. Tenant
further agrees to indemnify, defend and hold harmless Landlord for, from and
against all claims or liabilities arising out of loss or damages to property or
injury to or death of persons, or both, relating to any of the foregoing to the
extent arising from any act or omission of Tenant or Tenant's agents or
employees, except to the extent caused by the gross negligence or willful
misconduct of Landlord or its operators, agents, servants, licensees or
employees. Except pursuant to an assignment permitted under the Lease, Tenant
shall not assign any of its rights hereunder and in the event an attempted
assignment is made, it shall be void.

12

--------------------------------------------------------------------------------



(2)           In the event any tax, surcharge, imposition or regulatory fee is
at any time imposed by any governmental authority upon or with respect to
parking, parking spaces, the parking rights or license granted hereby, or the
vehicles parking in the parking spaces referred to herein, Tenant shall pay the
same to Landlord as additional rent hereunder, payable with monthly installments
of Monthly Rent or as otherwise required by Landlord.


(3)           Landlord or its agents shall have the right (but not the
obligation), from time to time as a part of Operating Costs, to monitor all
parking spaces for the Project to assure that Tenant, its employees, agents and
contractors are parking only in the areas designated by Landlord from time to
time for Tenant's use. Landlord shall have the right to tow away, at the expense
of the vehicle owner, any vehicles that do not park in spaces designated for
Tenant's use or any vehicles of Tenant's invitees not parked in areas designated
for Tenant's use or visitors parking. Landlord shall only invoice the Tenant and
not individual employees for said parking. Landlord shall have the right to
modify the overall site parking plan including the right to change the location
of any spaces previously reserved for Tenant's use, whether covered or uncovered
and/or whether surface or garage (so long as the total number of parking spaces
available to Tenant is not materially or adversely affected thereby). Landlord
shall also have the right to pursue other rights and remedies available at law
or in equity.


(4)           Landlord or its agents shall have the right from time to time with
ten (10) days prior written notice to the Tenant to substitute other Covered
Spaces within the Project for the Covered Spaces referenced hereinabove.


(5)           [Intentionally Omitted]


(6)           All rental or other charges set forth above shall be due and
payable at the same times as the monthly installments of Base Rent are payable
under the Lease and shall in general be subject to the terms and provisions as
are applicable to rental installments under the Lease, including without
limitation, payment of privilege, rental or other taxes on such rental charges.


13

--------------------------------------------------------------------------------



5.             ALTERATIONS AND REPAIRS.


A.            Landlord's Consent and Conditions.


From and after the Completion Date, Tenant shall not make any improvements or
alterations to the Premises or elsewhere (the "Work") without in each instance
submitting plans and specifications for the Work to Landlord and obtaining
Landlord's prior written consent, which consent shall not be unreasonably
withheld, conditioned, or delayed. Tenant shall pay Landlord's standard
reasonable charge for review of the plans and all other items submitted by
Tenant. Landlord will be deemed to be acting reasonably in withholding its
consent for any Work which (a) materially and adversely impacts the base
structural components or systems of the Building, (b) materially and adversely
impacts any other tenant's premises, or (c) is visible from outside the
Premises.


Tenant shall pay for the cost of all Work. All Work shall become the property of
Landlord upon its installation, except for Tenant's trade fixtures and for items
which Landlord requires Tenant to remove at Tenant's cost at the termination of
the Lease pursuant to Section 5E.
 
The following requirements shall apply to all Work:


(1)           Prior to commencement, Tenant shall furnish to Landlord building
permits and certificates of insurance reasonably satisfactory to Landlord.


(2)           Tenant shall perform all Work so as to maintain peace and harmony
among other contractors serving the Project and shall avoid interference with
other work to be performed or services to be rendered in the Project.


(3)           The Work shall be performed in a good and workmanlike manner,
meeting the standard for construction and quality of materials in the Building,
and shall comply with all insurance requirements and all applicable governmental
laws, ordinances and regulations ("Governmental Requirements").


(4)           Tenant shall perform all Work so as to minimize or prevent
disruption to other tenants, and Tenant shall comply with all reasonable
requests of Landlord in response to complaints from other tenants.


(5)           Tenant shall perform all Work in compliance with Landlord's
"Policies, Rules and Procedures for Construction Projects" in effect at the time
the Work is performed.


(6)           Tenant shall permit Landlord to supervise all Work. Landlord may
charge a supervisory fee not to exceed five percent (5%) of labor, material, and
all other costs of the Work, if Landlord's employees or contractors perform the
Work.


14

--------------------------------------------------------------------------------


 
(7)           Upon completion, Tenant shall furnish Landlord with contractor's
affidavits and full and final statutory waivers of liens, as-built plans and
specifications, and receipted bills covering all labor and materials, and all
other close-out documentation required in Landlord's "Policies, Rules and
Procedures for Construction Projects".


B.           Damage to Systems. If any part of the mechanical, electrical or
other systems in the Premises shall be damaged, Tenant shall promptly notify
Landlord, and Landlord shall repair such damage. Landlord may also at any
reasonable time make any repairs or alterations which Landlord deems necessary
for the safety or protection of the Project, or which Landlord is required to
make by any court or pursuant to any Governmental Requirement. Tenant shall at
its expense make all other repairs necessary to keep the Premises, and Tenant's
fixtures and personal property located therein, in good order, condition and
repair; to the extent Tenant fails to do so, Landlord may make such repairs
itself. The actual and reasonable cost of any repairs made by Landlord on
account of Tenant's default, or on account of the misuse or neglect by Tenant or
its invitees, contractors or agents anywhere in the Project, shall become
Additional Rent payable by Tenant on demand.


C.           No Liens. Tenant has no authority to cause or permit any lien or
encumbrance of any kind to affect Landlord's interest in the Project; any such
lien or encumbrance shall attach to Tenant's interest only. If any mechanic's
lien shall be filed or claim of lien made for work or materials furnished to
Tenant, then Tenant shall at its expense within thirty (30) days thereafter
either discharge or contest the lien or claim. If Tenant contests the Hen or
claim, then Tenant shall (i) within such thirty (30) day period, provide
Landlord adequate security for the lien or claim, (ii) contest the lien or claim
in good faith by appropriate proceedings that operate to stay its enforcement,
and (iii) pay promptly any final adverse judgment entered in any such
proceeding. If Tenant does not comply with these requirements, Landlord may
discharge the lien or claim, and the actual amount paid, as well as reasonable
attorney's fees and other expenses incurred by Landlord, shall become Additional
Rent payable by Tenant on demand.


D.           Ownership of Improvements. All Work as defined in this Section 5,
partitions, hardware, equipment, machinery and all other improvements and all
fixtures except trade fixtures, constructed in the Premises by either Landlord
or Tenant, (i) shall become Landlord's property upon installation without
compensation to Tenant, unless Landlord consents otherwise in writing, and (ii)
shall at Landlord's option either (a) be surrendered to Landlord with the
Premises at the termination of the Lease or of Tenant's right to possession, or
(b) be removed in accordance with Subsection 5E below (so long as Landlord, at
the time it gives its consent to the performance of such construction, expressly
requires in writing that such Work be removed upon termination).


E.           Removal at Termination. Upon the termination of this Lease or
Tenant's right of possession Tenant shall remove from the Project its trade
fixtures, furniture, moveable equipment and other personal property, any Work
which Landlord elects shall be removed by Tenant pursuant to Section 5D, and any
Work to any portion of the Project other than the Premises installed by or at
the direction of Tenant. Tenant shall repair all damage caused by the
installation or removal of any of the foregoing items. If Tenant does not timely
remove such property, then Tenant shall be conclusively presumed to have, at
Landlord's election (i) conveyed such property to Landlord without compensation
or (ii) abandoned such property, and Landlord may dispose of or store any part
thereof in any manner at Tenant's sole cost, without waiving Landlord's right to
claim from Tenant all expenses arising out of Tenant's failure to remove the
property, and without liability to Tenant or any other person. Landlord shall
have no duty to be a bailee of any such personal property. If Landlord elects
abandonment, Tenant shall pay to Landlord, upon demand, any actual and
reasonable expenses incurred for disposition.


15

--------------------------------------------------------------------------------


 
6.            USE OF PREMISES. Tenant shall use the Premises only for general
office and "wet lab" purposes. Tenant shall not allow more than one employee or
independent contractor per each one hundred fifty (150) usable square feet of
the Premises to use or occupy the Premises. Tenant shall not allow any use of
the Premises which will negatively affect the cost of coverage of Landlord's
insurance on the Project. Tenant shall not allow any inflammable or explosive
liquids or materials to be kept on the Premises (except for those items required
in connection with laboratory work in the Premises; provided, such items shall
be used and maintained in accordance with applicable Governmental Requirements).
Tenant shall not allow any use of the Premises which would cause the value or
utility of any part of the Premises to diminish or would interfere with any
other Tenant or with the operation of the Project by Landlord. Tenant shall not
permit any nuisance or waste upon the Premises, or allow any offensive noise or
odor in or around the Premises.


If any governmental authority shall deem the Premises to be a "place of public
accommodation" under the Americans with Disabilities Act or any other comparable
law as a result of Tenant's particular manner of use, Tenant shall either modify
its use to cause such authority to rescind its designation or be responsible for
any alterations, structural or otherwise, required to be made to the Building or
the Premises under such laws.


7.            GOVERNMENTAL REQUIREMENTS AND BUILDING RULES. Tenant shall comply
with all Governmental Requirements applying to its particular manner of use of
the Premises. Tenant shall also comply with all reasonable rules established for
the Project from time to time by Landlord. The present rules and regulations are
contained in Appendix B. Failure by another tenant to comply with the rules or
failure by Landlord to enforce them shall not relieve Tenant of its obligation
to comply with the rules or make Landlord responsible to Tenant in any way.
Landlord shall use reasonable efforts to apply the rules and regulations
uniformly with respect to Tenant and tenants in the Building under leases
containing rules and regulations similar to this Lease. In the event of
alterations and repairs performed by Tenant, Tenant shall comply with the
provisions of Section 5 of this Lease and also Landlord's "Policies, Rules and
Regulations for Construction Projects".


8.            WAIVER OF CLAIMS; INDEMNIFICATION; INSURANCE


A.           Indemnity by Tenant. To the extent not covered by Section 8B below
or Landlord's insurance, and subject to the exclusions and limitations set forth
in this Lease, Tenant shall and does hereby indemnify Landlord and Landlord's
officers, agents, contractors, employees or invitees and agrees to save it
harmless and, at Landlord's option, defend it for, from and against any and all
claims (whether groundless or not), actions, damages, liabilities and expenses,
including without limitation reasonable attorneys' and other professional fees,
in connection with loss of life, personal injury and/or damage to property
suffered by any person to the extent caused by Tenant, its officers, agents,
contractors, employees, licensees and invitees, or which arises from or out of
the business of Tenant, or the occupancy or use by Tenant of the Premises, or
any part thereof, or of any other part of the Project, occasioned or alleged to
be occasioned wholly or in part by any act or omission of Tenant, its officers,
agents, contractors, employees, licensees or invitees, except to the extent that
any of the same arises from the negligence or willful misconduct of Landlord or
Landlord's officers, agents, contractors, or employees.

16

--------------------------------------------------------------------------------



B.            Indemnity by Landlord. To the extent not covered by Section 8A
above or Tenant's insurance, and subject to the exclusions and limitations set
forth in this Lease, including Section 8C, Landlord shall and does hereby
indemnify Tenant and Tenant's officers, agents, contractors, and employees and
agrees to save it harmless and, at Tenant's option, defend it for, from and
against any and all claims (whether groundless or not), actions, damages,
liabilities and expenses, including without limitation reasonable attorneys' and
other professional fees, in connection with loss of life, personal injury and/or
damage to property suffered by any person to the extent caused by Landlord, its
officers, agents, contractors, or employees, or which arises from or out of the
business of Landlord, or the occupancy or use of the common areas of the
Project, or any part thereof, occasioned or alleged to be occasioned wholly or
in part by any act or omission of Landlord, its officers, agents, contractors,
or employees, except to the extent that any of the same arises from the
negligence or willful misconduct of Tenant or Tenant's officers, agents,
contractors, employees, licensees and invitees.


C.            Landlord's Not Responsible for Acts of Others. Except to the
extent arising from the negligence or willful misconduct of Landlord or
Landlord's officers, agents, contractors, employees, licensees or invitees,
Landlord shall not be responsible or liable to Tenant, or to those claiming by,
through or under Tenant, for any loss or damage which may be occasioned by or
through the acts or omissions of persons in, or occupying leased space in, the
Project or any part of any premises adjacent to or connecting with the Project,
including the failure of such persons to perform their lease obligations, or for
any loss or damage resulting to Tenant, or those claiming by, through or under
Tenant, or its or their property, from the breaking, bursting, stoppage or
leaking of electrical, water, gas, sewer, sprinkler, steam or other cable,
wires, pipes or other equipment. Except to the extent arising from the
negligence or willful misconduct of Landlord or Landlord's officers, agents,
contractors, employees, licensees and invitees, to the extent permitted by law,
Tenant waives any claims it may have against Landlord or its officers,
directors, members, managers, employees, contractors or agents for business
interruption or damage to property sustained by Tenant as a result of any act or
omission of Landlord, its officers, directors, members, managers, employees,
contractors or agents. To the maximum extent permitted by law, Tenant agrees to
use and occupy the Premises, and to use such other portions of the Project as
Tenant is herein given the right to use, at Tenant's own risk.


D.            Tenant's Insurance. Tenant shall maintain insurance as follows,
with such other terms, coverages and insurers, as Landlord shall reasonably
require from time to time:


(1)            Commercial General Liability Insurance, with (a) Contractual
Liability including the indemnification provisions contained in this Lease, (b)
a severability of interest endorsement, (c) limits of not less than One Million
Dollars ($1,000,000.00) combined single limit per occurrence and not less than
Two Million Dollars ($2,000,000.00) in the aggregate for bodily injury, sickness
or death, and property damage, and (d) umbrella coverage of not less than Five
Million Dollars ($5,000,000.00).

17

--------------------------------------------------------------------------------



(2)           Property Insurance against "All Risks" of physical loss covering
the replacement cost of all Work, fixtures and personal property. Tenant waives
all rights of subrogation, and Tenant's property insurance shall include a
waiver of subrogation in favor of Landlord.


(3)           Workers' compensation or similar insurance in form and amounts
required by law, and Employer's Liability with not less than the following
limits:


Each Accident
  $
500,000.00
 
Disease-Policy Limit
  $
500,000.00
 
Disease-Each Employee
  $
500,000.00
 



(4)           Business interruption insurance.


Such insurance shall contain a waiver of subrogation provision in favor of
Landlord and its agents.


Tenant's insurance shall be primary and not contributory to that carried by
Landlord, its agents, or mortgagee. Landlord, and if any, Landlord's building
manager or agent and ground lessor shall be named as additional insureds with
respect to insurance required of the Tenant in Section 8D(T). The company or
companies writing any insurance which Tenant is required to maintain under this
Lease, as well as the form of such insurance, shall at all times be subject to
Landlord's approval, and any such company shall be licensed to do business in
the state in which the Building is located. Such insurance companies shall have
an A.M. Best rating of A VI or better.


Tenant shall cause any contractor of Tenant performing work on the Premises to
maintain insurance as follows, with such other terms, coverages and insurers, as
Landlord shall reasonably require from time to time:


(1)           Commercial General Liability Insurance, including contractor's
liability coverage, contractual liability coverage, completed operations
coverage, broad form property damage endorsement, and contractor's protective
liability coverage, to afford protection with limits, for each occurrence, of
not less than One Million Dollars ($1,000,000.00) with respect to personal
injury, death or property damage.


(2)           Workers' compensation or similar insurance in form and amounts
required by law, and Employer's Liability with not less than the following
limits:


Each Accident
  $
500,000.00
 
Disease-Policy Limit
  $
500,000.00
 
Disease-Each Employee
  $
500,000.00
 


18

--------------------------------------------------------------------------------




Such insurance shall contain a waiver of subrogation provision in favor of
Landlord and its agents.


Tenant's contractor's insurance shall be primary and not contributory to that
carried by Tenant, Landlord, their agents or mortgagees. Tenant and Landlord,
and if any, Landlord's building manager or agent, mortgagee or ground lessor
shall be named as additional insured on Tenant's contractor's insurance
policies.


E.             Insurance Certificates. Tenant shall deliver to Landlord
certificates evidencing all required insurance no later than five (5) days prior
to the Commencement Date and each renewal date. Each certificate will provide
for thirty (30) days prior written notice of cancellation to Landlord and
Tenant.


F.             Landlord's Insurance. Landlord shall maintain "All-Risk" property
insurance at replacement cost, including loss of rents, on the Building, and
Commercial General Liability insurance policies covering the common areas of the
Building, each with such terms, coverages and conditions as are normally carried
by reasonably prudent owners of properties similar to the Project. With respect
to property insurance, Landlord and Tenant mutually waive all rights of
subrogation, and the respective "All-Risk" coverage property insurance policies
carried by Landlord and Tenant shall contain enforceable waiver of subrogation
endorsements.


9.             FIRE AND OTHER CASUALTY.


A.           Termination. If a fire or other casualty causes substantial damage
to the Building or the Premises, Landlord shall engage a registered architect to
certify within one (1) month of the casualty to both Landlord and Tenant the
estimated amount of time needed to restore the Building and the Premises to
tenantability, using standard working methods (the "Architect's
Certification"'). If the estimated time needed exceeds nine (9) months from the
Architect's Certification, or if the restoration would begin during the last
twelve (12) months of the Lease, then in the case of the Premises, either
Landlord or Tenant may terminate this Lease, and in the case of the Building,
Landlord may terminate this Lease, by notice to the other party within ten (10)
days after the notifying party's receipt of the architect's certificate. The
termination shall be effective thirty (30) days from the date of the notice and
Rent shall be paid by Tenant to that date, with an abatement for any portion of
the Premises which has been untenantable or inaccessible after the casualty.


B.            Restoration. If a casualty causes damage to the Building or the
Premises but this Lease is not terminated for any reason, then subject to the
rights of any mortgagees or ground lessors, Landlord shall obtain the applicable
insurance proceeds and diligently restore the Building and the Premises subject
to current Governmental Requirements. Tenant shall replace its damaged
improvements, personal property and fixtures. Rent shall be abated on a per diem
basis during the restoration for any portion of the Premises which is
untenantable, except to the extent that Tenant's negligence caused the
casualty.   In the event that such restoration is not completed for any reason
within twelve (12) months following the Architect's Certification, Tenant shall
have the right to terminate this Lease upon ten (10) days' written notice to
Landlord, except to the extent that such failure is due to delays attributable
to the acts or omissions of Tenant.


19

--------------------------------------------------------------------------------


 
10.           EMINENT DOMAIN. If a part of the Project is taken by eminent
domain or deed in lieu thereof which is so substantial that the Premises cannot
reasonably be used by Tenant for the operation of its business, then either
party may terminate this Lease effective as of the date of the taking. If any
substantial portion of the Project is taken without affecting the Premises, then
Landlord may terminate this Lease as of the date of such taking. Rent shall
abate from the date of the taking in proportion to any part of the Premises
taken. The entire award for a taking of any kind shall be paid to Landlord, and
Tenant shall have no right to share in the award. All obligations accrued to the
date of the taking shall be performed by the party liable to perform said
obligations, as set forth herein.


11.           RIGHTS RESERVED TO LANDLORD.


Landlord may, in its commercially reasonable discretion, exercise at any time
any of the following rights respecting the operation of the Project without
liability to the Tenant of any kind:


A.            Name. To change the name or street address of the Building or the
suite number(s) of the Premises; provided, in such event, Landlord shall
reimburse Tenant for Tenant's actual and reasonable costs incurred in connection
with replacing Tenant's existing stationery stocks to the extent reflecting the
previous name and/or street address of the Building or the suite number(s) of
the Premises, as the case may be.


B.            Signs. To install and maintain any signs on the exterior and in
the interior of the Building, and to approve at its sole discretion, prior to
installation, any of Tenant's signs in the Premises visible from the common
areas or the exterior of the Building. Tenant shall be entitled to install
Building signage at its sole cost, in a manner and at a location reasonably
approved by Landlord. Tenant shall be solely responsible to maintain such
signage in a good and attractive condition and to remove any signage installed
by Tenant prior to or at any time during the Term hereof upon termination or
expiration of the Lease and to repair all damage resulting therefrom, at
Tenant's sole cost. In addition to Landlord's approval of Building signage,
Tenant agrees and acknowledges that it is solely responsible to obtain all
required permits from the City of Tempe, and that such signage is subject to the
approval of Papago Park Center in accordance with their signage requirements and
to compliance with established signage guidelines for The Reserve at Papago Park
Center, copies of which have been delivered to Tenant.


C.            Window Treatments. To reasonably approve, at its discretion, prior
to installation, any shades, blinds, ventilators or window treatments of any
kind, as well as any lighting within the Premises that may be visible from the
exterior of the Building or any interior common area.

20

--------------------------------------------------------------------------------



D.            Keys. To retain and use at any time all passkeys, access cards
and/or entry codes to enter the Premises or any door within the Premises. Tenant
shall not alter or add any lock or bolt.


E.            Access. Upon reasonable prior notice, to have access to inspect
the Premises, and to perform its obligations, or make repairs, alterations,
additions or improvements, as permitted by this Lease.


F      Preparation for Reoccupancy. To decorate, remodel, repair, alter or
otherwise prepare the Premises for reoccupancy at any time after Tenant abandons
the Premises, without relieving Tenant of any obligation to pay Rent.


G.    Heavy Articles. To reasonably approve the weight, size, placement and time
and manner of movement within the Building of any safe, central filing system or
other heavy article of Tenant's property. Tenant shall move its property
entirely at its own risk.


H.    Show Premises. To show the Premises to prospective purchasers, brokers,
lenders, investors, rating agencies or others (except prospective tenants) at
any reasonable time, and to show the Premises to prospective tenants during the
last twelve (12) months of the Term, provided in each case that Landlord gives
prior notice to Tenant and does not materially interfere with Tenant's use of
the Premises.


I.     Relocation of Tenant. [Intentionally Omitted]


J.     Use of Lockbox. To designate a lockbox collection agent for collections
of amounts due Landlord. In that case, the date of payment of Rent or other sums
shall be the date of the agent's receipt of such payment or the date of actual
collection if payment is made in the form of a negotiable instrument thereafter
dishonored upon presentment. However, Landlord may reject any payment for all
purposes as of the date of receipt or actual collection by mailing to Tenant
within 21 days after such receipt or collection a check equal to the amount sent
by Tenant.


K.    Repairs and Alterations. To make repairs or alterations to the Project and
in doing so transport any required material through the Premises (provided that
Landlord shall use commercially reasonable efforts not to interfere with
Tenant's use of the Premises in connection therewith), to close entrances,
doors, corridors, elevators and other facilities in the Project, to open any
ceiling in the Premises, or to temporarily suspend services or use of common
areas in the Building. Landlord may perform any such repairs or alterations
during ordinary business hours; provided, (i) with respect to work which does
not materially and adversely affect Tenant's ability to conduct its business in
the Premises, Tenant may, except in the event of an emergency or in the event of
an interruption in base building systems or services, nevertheless request that
such work be done after business hours, and in such event, Tenant shall pay
Landlord for the overtime and other expenses incurred as a result thereof, and
(ii) with respect to work which does materially and adversely affect Tenant's
ability to conduct its business in the Premises, Landlord shall, except in the
event of an emergency or in the event of an interruption in base building
systems or services, cause such work to be performed after business hours at
Landlord's sole cost and expense. Landlord may do or permit any work on any
nearby building, land, street, alley or way. Notwithstanding anything herein to
the contrary, Landlord shall use commercially reasonable efforts to perform any
such work hereunder in a manner so as to minimize any interference with Tenant's
business operations in the Premises.

21

--------------------------------------------------------------------------------




L.     Landlord's Agents. If Tenant is in default under this Lease, possession
of Tenant's funds or negotiation of Tenant's negotiable instrument by any of
Landlord's agents shall not waive any breach by Tenant or any remedies of
Landlord under this Lease.


M.   Building Services. To install, use and maintain through the Premises,
pipes, conduits, wires and ducts serving the Building, provided that such
installation, use and maintenance does not unreasonably interfere with Tenant's
use of the Premises.


N.    Other Actions. To take any other action which Landlord deems reasonable in
connection with the operation, maintenance or preservation of the Building.


12
TENANT'S DEFAULT.



Any of the following shall constitute a default by Tenant:


A.           Rent Default. Tenant fails to pay any Rent within ten (10) days
following Tenant's receipt of written notice thereof;


B.            Assignment/Sublease or Hazardous Substances Default. Tenant
defaults in its obligations under Section 17, Assignment and Sublease, or
Section 28, Hazardous Substances, and fails to cure such default within ten (10)
days following Tenant's receipt of written notice thereof from Landlord (except
that, if Tenant begins to cure its failure within such 10-day period but cannot
reasonably complete its cure within such 10-day period, then, so long as Tenant
continues to diligently attempt to cure its failure, such 10-day period shall be
extended to sixty (60) days, or such lesser period as is reasonably necessary to
complete the cure);


C.            Other Performance Default. Tenant fails to perform any other
obligation to Landlord under this Lease, and such failure continues for thirty
(30) days after Tenant's receipt of written notice thereof from Landlord (except
that, if Tenant begins to cure its failure within such 30-day period but cannot
reasonably complete its cure within such 30-day period, then, so long as Tenant
continues to diligently attempt to cure its failure, such 30-day period shall be
extended to one hundred twenty (120) days, or such lesser period as is
reasonably necessary to complete the cure);


D.            Credit Default. One of the following credit defaults occurs:


(1)           Tenant commences any proceeding under any law relating to
bankruptcy, insolvency, reorganization or relief of debts, or seeks appointment
of a receiver, trustee, custodian or other similar official for the Tenant or
for any substantial part of its property, or any such proceeding is commenced
against Tenant and either remains undismissed for period of sixty (60) days or
results in the entry of an order for relief against Tenant which is not fully
stayed within thirty (30) days after entry;


22

--------------------------------------------------------------------------------


 
(2)           Tenant becomes insolvent or bankrupt, does not generally pay its
debts as they become due, or admits in writing its inability to pay its debts,
or makes a general assignment for the benefit of creditors;


(3)            Any third party obtains a levy or attachment under process of law
against Tenant's leasehold interest.


E           Vacation or Abandonment Default. Tenant vacates or abandons the
Premises and ceases paying Rent therefor.


13
LANDLORD REMEDIES.



A.           Termination of Lease or Possession. If Tenant defaults, and such
default continues beyond any applicable notice and cure period hereunder,
Landlord may elect by notice to Tenant either to terminate this Lease or to
terminate Tenant's possession of the Premises without terminating this Lease. In
either case, Tenant shall immediately vacate the Premises and deliver possession
to Landlord, and Landlord may repossess the Premises and may, at Tenant's sole
cost, remove any of Tenant's signs and any of its other property, without
relinquishing its right to receive Rent or any other right against Tenant.
Landlord shall use commercially reasonable efforts to mitigate its damages
hereunder.


B.            Lease Termination Damages. If Landlord terminates the Lease,
Tenant shall pay to Landlord all Rent due on or before the date of termination,
plus Landlord's reasonable estimate of the aggregate Rent that would have been
payable from the date of termination through the Termination Date, reduced by
the fair market rental value of the Premises calculated as of the date of
termination for the same period, taking into account anticipated vacancy prior
to reletting, reletting expenses and market concessions, both discounted to
present value at the rate of five percent (5%) per annum. If Landlord shall
relet any part of the Premises for any part of such period before such present
value amount shall have been paid by Tenant or finally determined by a court,
then the amount of Rent payable pursuant to such reletting (taking into account
vacancy prior to reletting and reletting expenses or concessions) shall be
deemed to be the reasonable rental value for that portion of the Premises relet
during the period of the reletting.


C.            Possession Termination Damages. If Landlord terminates Tenant's
right to possession without terminating the Lease and Landlord takes possession
of the Premises itself, Landlord may relet any part of the Premises for such
Rent, for such time, and upon such terms as Landlord in its sole discretion
shall determine, without any obligation to do so prior to renting other vacant
areas in the Building. Any proceeds from reletting the Premises shall first be
applied to the expenses of reletting, including redecoration, repair,
alteration, advertising, brokerage, legal, and other reasonably necessary
expenses. If the reletting proceeds after payment of expenses are insufficient
to pay the full amount of Rent under this Lease, Tenant shall pay such
deficiency to Landlord monthly upon demand as it becomes due.   Any excess
proceeds shall be retained by Landlord (after first being applied to any
outstanding obligations of Tenant hereunder).
 
23

--------------------------------------------------------------------------------



D.            Landlord's Remedies Cumulative. All of Landlord's remedies under
this Lease shall be in addition to all other remedies Landlord may have at law
or in equity. Waiver by Landlord of any breach of any obligation by Tenant shall
be effective only if it is in writing, and shall not be deemed a waiver of any
other breach, or any subsequent breach of the same obligation. Landlord's
acceptance of payment by Tenant shall not constitute a waiver of any breach by
Tenant, and if the acceptance occurs after Landlord's notice to Tenant, or
termination of the Lease or of Tenant's right to possession, the acceptance
shall not affect such notice or termination. Acceptance of payment by Landlord
after commencement of a legal proceeding or final judgment shall not affect such
proceeding or judgment. Landlord may advance such monies and take such other
actions for Tenant's account as reasonably may be required to cure or mitigate
any default by Tenant. Tenant shall immediately reimburse Landlord for any such
advance, and such sums shall bear interest at the default interest rate until
paid.


E.            WAIVER OF TRIAL BY JURY. EACH PARTY WAIVES TRIAL BY JURY IN THE
EVENT OF ANY LEGAL PROCEEDING BROUGHT BY THE OTHER IN CONNECTION WITH THIS
LEASE. EACH PARTY SHALL BRING ANY ACTION AGAINST THE OTHER IN CONNECTION WITH
THIS LEASE IN A FEDERAL OR STATE COURT LOCATED IN MARICOPA COUNTY, ARIZONA,
CONSENTS TO THE JURISDICTION OF SUCH COURTS, AND WAIVES ANY RIGHT TO HAVE
ANY  PROCEEDING TRANSFERRED FROM SUCH COURTS ON THE GROUND OF IMPROPER VENUE OR
INCONVENIENT FORUM.


F.             Enforcement Costs. In the event of any litigation or proceeding
commenced by either party to enforce the terms of this Lease, the non-prevailing
party in any such litigation or proceeding shall pay the reasonable attorneys'
fees and other costs of the prevailing party in such litigation or proceeding.


14.           SURRENDER. Upon termination of this Lease or Tenant's right to
possession, Tenant shall return the Premises to Landlord in good order and
condition, ordinary wear and casualty and condemnation damage excepted. If
Landlord requires Tenant to remove any Work in accordance with the terms and
provisions of this Lease, then Tenant shall remove such Work in a good and
workmanlike manner and restore the Premises to its condition prior to their
installation, ordinary wear and casualty and condemnation damage excepted.


15.           HOLDOVER. Tenant shall have no right to holdover possession of the
Premises after the expiration or termination of the Lease without Landlord's
prior written consent, which consent Landlord may withhold in its sole and
absolute discretion. If, however, Tenant retains possession of any part of the
Premises after the Term, Tenant shall become a tenant at sufferance for the
entire Premises upon all of the terms of this Lease, except that Tenant shall
pay all of Base Rent and Operating Cost Share Rent at 150% of the rate in effect
immediately prior to such holdover, computed on a per diem basis for each full
or partial month Tenant remains in possession. Tenant shall also pay Landlord
all of Landlord's direct and reasonably determined consequential damages to the
extent resulting from Tenant's holdover. No acceptance of Rent or other payments
by Landlord under these holdover provisions shall operate as a waiver of
Landlord's right to regain possession or any other of Landlord's remedies.

24

--------------------------------------------------------------------------------



16.
SUBORDINATION TO GROUND LEASES AND MORTGAGES.



A.           Subordination. This Lease shall be subordinate to any present or
future ground lease or mortgage respecting the Project, and any amendments to
such ground lease or mortgage, at the election of the ground lessor or mortgagee
as the case may be, effected by notice to Tenant in the manner provided in this
Lease. The subordination shall be effective upon such notice, but at the request
of Landlord or ground lessor or mortgagee, Tenant shall within ten (10) business
days of the request, execute and deliver to the requesting party any
commercially reasonable documents provided to evidence the subordination. Any
mortgagee has the right, at its option, to subordinate its mortgage to the terms
of this Lease, without notice to, nor the consent of, Tenant. Notwithstanding
anything herein to the contrary, and as a condition of the subordination of this
Lease hereunder, Landlord shall obtain from any existing lender with an interest
in the Project, and any future lender who obtains an interest in the Project at
any time hereafter, a subordination, non-disturbance and attornment agreement
("SNDA") for the benefit of Tenant, which SNDA shall be reasonably acceptable to
Tenant in form and substance.


B.            Termination of Ground Lease or Foreclosure of Mortgage. If any
ground lease is terminated or mortgage foreclosed or deed in lieu of foreclosure
given and the ground lessor, mortgagee, or purchaser at a foreclosure sale shall
thereby become the owner of the Project, upon request of such owner, Tenant
shall attorn to such ground lessor or mortgagee or purchaser without any
deduction or setoff by Tenant, and this Lease shall continue in effect as a
direct lease between Tenant and such ground lessor, mortgagee or purchaser. The
ground lessor or mortgagee or purchaser shall be liable as Landlord only during
the time such ground lessor or mortgagee or purchaser is the owner of the
Project. At the request of Landlord, ground lessor or mortgagee, Tenant shall
execute and deliver within ten (10) business days of the request any
commercially reasonable document furnished by the requesting party to evidence
Tenant's agreement to attorn.


C.            Security Deposit. Any ground lessor or mortgagee shall be
responsible for the return of any security deposit by Tenant only to the extent
the security deposit is received by such ground lessor or mortgagee.


D.            Notice and Right to Cure. The Project is subject to any ground
lease and mortgage identified with name and address of ground lessor or
mortgagee in Appendix D to this Lease (as the same may be amended from time to
time by written notice to Tenant). Tenant agrees to send by registered or
certified mail to any ground lessor or mortgagee identified either in such
Appendix or in any later notice from Landlord to Tenant a copy of any notice of
default sent by Tenant to Landlord. If Landlord fails to cure such default
within the required time period under this Lease, but ground lessor or mortgagee
begins to cure within ten (10) days after such period and proceeds diligently to
complete such cure, then ground lessor or mortgagee shall have such additional
time as is necessary to complete such cure, including any time necessary to
obtain possession if possession is necessary to cure, and Tenant shall not begin
to enforce its remedies so long as the cure is being diligently pursued.

25

--------------------------------------------------------------------------------



E.            Definitions. As used in this Section 16, "mortgage" shall include
"deed of trust" and/or "trust deed" and "mortgagee" shall include "beneficiary"
and/or "trustee", "mortgagee" shall include the mortgagee of any ground lessee,
and "ground lessor", "mortgagee", and "purchaser at a foreclosure sale" shall
include, in each case, all of its successors and assigns, however remote.


17.           ASSIGNMENT AND SUBLEASE.


A.            In General. Except as expressly permitted under Subsection 17G
hereof, Tenant shall not, without the prior consent of Landlord in each case,
(i) make or allow any assignment or transfer, by operation of law or otherwise,
of any part of Tenant's interest in this Lease, (ii) grant or allow any lien or
encumbrance, by operation of law or otherwise, upon any part of Tenant's
interest in this Lease, (iii) sublet any part of the Premises, or (iv) permit
anyone other than Tenant and its employees to occupy any part of the Premises.
Tenant shall remain primarily liable for all of its obligations under this
Lease, notwithstanding any assignment or transfer. No consent granted by
Landlord shall be deemed to be a consent to any subsequent assignment or
transfer, lien or encumbrance, sublease or occupancy. Tenant shall pay all of
Landlord's actual and reasonable attorneys' fees and other expenses incurred in
connection with any consent requested by Tenant or in reviewing any proposed
assignment or subletting. Any assignment or transfer, grant of lien or
encumbrance, or sublease or occupancy without Landlord's prior written consent
shall be void. If Tenant shall sublet the Premises in its entirety (other than a
sublease to a Permitted Transferee), any rights of Tenant to renew this Lease,
extend the Term or to lease additional space in the Project shall be
extinguished thereby and will not be transferred to the assignee or subtenant,
all such rights being personal to the Tenant named herein (provided, in no event
shall any such subletting affect the termination option set forth in Section 31
hereof, and the same shall remain in full force and effect notwithstanding any
such assignment or subletting, and in no event shall an assignment hereunder
which is approved by Landlord extinguish or otherwise affect the rights and
options referenced above or the termination option set forth in Section 31
hereof).


B.             Landlord's Consent. Landlord will not unreasonably withhold,
condition, or delay its consent to any proposed assignment or subletting. It
shall be reasonable for Landlord to withhold its consent to any assignment or
sublease if (i) Tenant is in default beyond any applicable notice and cure
period under this Lease, (ii) the proposed assignee or sublessee is a tenant in
the Project or an affiliate of such a tenant or a party with whom Landlord has
entered into bona fide lease negotiations for space in the Project at any time
during the previous three (3) months, (iii) the nature of business of the
proposed assignee or subtenant is not consistent with the uses permitted
hereunder, (iv) in the reasonable judgment of Landlord the purpose for which the
assignee or subtenant intends to use the Premises (or a portion thereof) is not
in keeping with Landlord's standards for the Building or are in violation of the
terms of this Lease or any other leases in the Project, (v) the proposed
assignee or subtenant is a government entity, or (vi) the proposed assignment is
for less than the entire Premises or for less than the remaining Term of the
Lease. The foregoing shall not exclude any other reasonable basis for Landlord
to withhold its consent.

26

--------------------------------------------------------------------------------



C.            Procedure. Tenant shall notify Landlord of any proposed assignment
or sublease at least thirty (30) days prior to its proposed effective date. The
notice shall include the name and address of the proposed assignee or subtenant,
its corporate affiliates in the case of a corporation and its partners in a case
of a partnership, a copy of the proposed assignment or sublease, and information
reasonably sufficient to permit Landlord to determine the character of the
proposed assignee or subtenant. As a condition to any effective assignment of
this Lease the assignee shall execute and deliver in form reasonable
satisfactory to Landlord at least fifteen (15) days prior to the effective date
of the assignment, an assumption of all of the obligations of Tenant under this
Lease arising from and after the effective date of such assignment. As a
condition to any effective sublease, subtenant shall execute and deliver in form
reasonably satisfactory to Landlord at least fifteen (15) days prior to the
effective date of the sublease, an agreement to comply with all of Tenant's
obligations under this Lease arising from and after the effective date of such
sublease, and at Landlord's option, an agreement (except for the economic
obligations which subtenant will undertake directly to Tenant) to attorn to
Landlord under the terms of the sublease in the event this Lease terminates
before the sublease expires.


D.            Change of Ownership. Except as expressly permitted under
Subsection 17G hereof, any transaction resulting in direct or indirect change in
fifty percent (50%) or more of the ownership interest in Tenant shall constitute
an assignment of this Lease.


E.             Excess Payments. If Tenant shall assign this Lease or sublet any
part of the Premises for consideration in excess of the pro-rata portion of Rent
applicable to the space subject to the assignment or sublet, then Tenant shall
pay to Landlord as Additional Rent fifty percent (50%) of any such excess
immediately upon receipt, and after deducting Tenant's actual and reasonable
costs of such assignment or sublease, including leasing commissions, allowances,
and concessions and marketing costs.


F.            Recapture. [Intentionally Omitted]


G.            Permitted Transferees. Notwithstanding anything in this Section 17
to the contrary Tenant may assign this Lease or sublet all or any portion of the
Premises without the prior written consent of Landlord to a Permitted Transferee
(as hereinafter defined) provided that: (a) Tenant is not at such time, and such
Permitted Transferee on the effective date of such assignment or sublease will
not be, in default beyond any applicable notice and cure period hereunder; (b)
such Permitted Transferee shall execute an instrument in writing assuming by
assignment the terms of this Lease from and after the effective date of such
assignment, or acknowledging that such sublease is subject and subordinate to
all of the terms and conditions of this Lease and Tenant shall deliver the same
to Landlord; and (c) all documents and information required hereunder shall be
delivered by Tenant to Landlord at least ten (10) days prior to the effective
date of such assignment or sublease. As used herein, a "Permitted Transferee"
shall mean (i) any entity owned or controlled by Tenant, (ii) any entity of
which Tenant is a parent or subsidiary, (iii) any entity which is under common
ownership or control with Tenant, (iv) any entity into which Tenant is merged or
consolidated or which consolidates into Tenant, or (v) any entity which acquires
all or substantially all of the assets and liabilities of Tenant.
Notwithstanding any assignment or sublease to a Permitted Transferee hereunder,
Tenant shall remain primarily liable for all of its obligations under this Lease
arising prior to or at any time after such assignment or subletting.

27

--------------------------------------------------------------------------------





18.           CONVEYANCE BY LANDLORD. If Landlord shall at any time transfer its
interest in the Project or this Lease, Landlord shall, so long as the transferee
expressly assumes and agrees to be bound by all of Landlord's obligations
hereunder, be released of any obligations occurring after such transfer, except
the obligation to return to Tenant any security deposit not delivered to its
transferee, and Tenant shall look solely to Landlord's successors for
performance of such obligations. This Lease shall not be affected by any such
transfer.


19.           ESTOPPEL CERTIFICATE. Each party shall, within ten (10) business
days of receiving a request from the other party, execute, acknowledge in
recordable form, and deliver to the other party or its designee a certificate
stating, subject to a specific statement of any applicable exceptions, that the
Lease as amended to date is in full force and effect, that the Tenant is paying
Rent and other charges on a current basis, and that to the best of the knowledge
of the certifying party, the other party has committed no uncured defaults and
has no offsets or claims. The certifying party may also be required to state the
date of commencement of payment of Rent, the Commencement Date, the Termination
Date, the Base Rent and the current Operating Cost Share Rent estimate, the
status of any improvements required to be completed by Landlord, the amount of
any security deposit, and such other factual matters as may be reasonably
requested. Failure to deliver such statement within the time required shall be
conclusive evidence against the non-certifying party that this Lease, with any
amendments identified by the requesting party, is in full force and effect, that
there are no uncured defaults by the requesting party, that not more than one
month's Rent has been paid in advance, that the non-certifying party has not
paid any security deposit, and that the non-certifying party has no claims or
offsets against the requesting party.


20.           SECURITY DEPOSIT. [Intentionally Omitted]


21.           FORCE MAJEURE. Neither Landlord nor Tenant shall be in default
under this Lease to the extent Landlord or Tenant, as the case may be, is unable
to perform any of its obligations on account of any strike or labor problem, act
of God, unusual inclement weather, energy reduction, shortage or blackout,
governmental preemption or prescription, unusual governmental delay, national
emergency, or any other cause of any kind beyond the reasonable control of such
party ("Force Majeure").


22.           INTENTIONALLY OMITTED


23.           NOTICES. All notices, consents, approvals and similar
communications to be given by one party to the other under this Lease, shall be
given in writing, mailed or personally delivered as follows:

28

--------------------------------------------------------------------------------



A.
Landlord. To Landlord as follows:



Phoenix Investors #13, L.L.C.
c/o Chamberlain Family Trust
1150 West Washington, Suite 120
Tempe, Arizona 85281


or to such other person at such other address as Landlord may designate by
written notice to Tenant.


B.
Tenant. To Tenant as follows:



Orthologic Corp.
1275 W. Washington, Suite 101
Tempe, Arizona 85281


With a copy to:


Quarles & Brady LLP
One Renaissance Square
Two North Central Avenue
Phoenix, Arizona 85004
Attn: Steven P. Emerick, Esq.


or to such other person at such other address as Tenant may designate by written
notice to Landlord.


Mailed notices shall be sent by United States certified or registered mail, or
by a reputable national overnight courier service, postage prepaid. Mailed
notices shall be deemed to have been given on the earlier of actual delivery or
three (3) business days after posting in the United States mail in the case of
registered or certified mail, and one business day in the case of overnight
courier.


24.           QUIET POSSESSION. So long as Tenant is not then in default beyond
any applicable notice and cure period hereunder, Tenant shall enjoy peaceful and
quiet possession of the Premises against any party claiming through the
Landlord.


25.           REAL ESTATE BROKER. Tenant represents to Landlord that Tenant has
not dealt with any real estate broker with respect to this Lease except for any
broker(s) listed in the Schedule, and no other broker is in any way entitled to
any broker's fee or other payment in connection with this Lease. Landlord
represents to Tenant that Landlord has not dealt with any real estate broker
with respect to this Lease except for any brokers) listed in the Schedule, and
no other broker is in any way entitled to any broker's fee or other payment in
connection with this Lease. Tenant shall indemnify and defend Landlord against
any claims by any other broker or third party with whom Tenant has dealt for any
payment of any kind in connection with this Lease   Landlord shall indemnify and
defend Tenant against any claims by any other broker or third party with whom
Landlord has dealt for any payment of any kind in connection with this Lease.


29

--------------------------------------------------------------------------------


 
26.           MISCELLANEOUS.


A.            Successors and Assigns. Subject to the limits on Tenant's
assignment contained in Section 17, the provisions of this Lease shall be
binding upon and inure to the benefit of all successors and assigns of Landlord
and Tenant.


B.            Date Payments Are Due. Except for payments to be made by Tenant
under this Lease which are due upon demand or are due in advance (such as Base
Rent, Operating Cost Share Rent and Parking Charges), Tenant shall pay to
Landlord any amount for which Landlord renders a statement of account within
thirty (30) days of Tenant's receipt of Landlord's statement.


C.            Meaning of "Landlord". "Re-Entry". "including" and "Affiliate".
The term "Landlord" means only the owner of the Project and the lessor's
interest in this Lease from time to time. The words "re-entry" and "re-enter"
are not restricted to their technical legal meaning. The words "including" and
similar words shall mean "without limitation". The word "affiliate" shall mean a
person or entity controlling, controlled by or under common control with the
applicable entity. "Control" shall mean the power directly or indirectly, by
contract or otherwise, to direct the management and policies of the applicable
entity.


D.            Time of the Essence. Time is of the essence of each provision of
this Lease.


E.             No Option. This document shall not be effective for any purpose
until it has been executed and delivered by both parties; execution and delivery
by one party shall not create any option or other right in the other party.


F.             Severability. The unenforceability of any provision of this Lease
shall not affect any other provision.


G.             Governing Law. This Lease shall be governed in all respects by
the laws of the state in which the Project is located, without regard to the
principles of conflicts of laws.


H.            Lease Modification. Tenant agrees to modify this Lease in any way
reasonably requested by a mortgagee which does not cause increased expense to
Tenant or otherwise materially or adversely affect Tenant's rights, interests,
or obligations under this Lease or Landlord's obligations under this Lease.


I.              No Oral Modification. No modification of this Lease shall be
effective unless it is a written modification signed by both parties.


J.             Landlord's Right to Cure. If Landlord breaches any of its
obligations under this Lease, Tenant shall notify Landlord in writing and shall
take no action respecting such breach so long as Landlord promptly begins to
cure the breach following such notice and thereafter diligently pursues such
cure to its completion as soon as reasonably practicable. Landlord may cure any
default by Tenant which Tenant fails to cure within the applicable notice and
cure periods set forth herein; any actual and reasonable expenses incurred shall
become Additional Rent due from Tenant on demand by Landlord. In the event
Landlord fails to cure or commence to cure as aforesaid, Tenant shall have all
of its rights and remedies at law, in equity, and under this Lease.

30

--------------------------------------------------------------------------------



K.            Captions. The captions used in this Lease shall have no effect on
the construction of this Lease.


L.            Authority. Landlord and Tenant each represents to the other that
it has full power and authority to execute and perform this Lease.


M.           Landlord's Enforcement of Remedies. Landlord may enforce any of its
remedies under this Lease either in its own name or through an agent.


N.            Entire Agreement. This Lease, together with all Appendices,
constitutes the entire agreement between the parties. No representations or
agreements of any kind have been made by either party which are not contained in
this Lease.


O.            Landlord's Title. Landlord's title shall always be paramount to
the interest of the Tenant, and nothing in this Lease shall empower Tenant to do
anything which might in any way impair Landlord's title.


p.             Light and Air Rights. Landlord does not grant in this Lease any
rights to light and air in connection with Project. Landlord reserves to itself,
the Land, the Building below the improved floor of each floor of the Premises,
the Building above the ceiling of each floor of the Premises, the exterior of
the Premises and the areas on the same floor outside the Premises, along with
the areas within the Premises required for the installation and repair of
utility lines and other items required to serve other tenants of the Building
(so long as no such installations or repairs within the Premises materially or
adversely affect Tenant's use or occupancy thereof, or the configuration
thereof).


Q.            Singular and Plural. Wherever appropriate in this Lease, a
singular term shall be construed to mean the plural where necessary, and a
plural term the singular. For example, if at any time two parties shall
constitute Landlord or Tenant, then the relevant term shall refer to both
parties together.


R.             No Recording by Tenant. Tenant shall not record in any public
records any memorandum or any portion of this Lease, except to the extent
otherwise required by applicable Governmental Requirements.


S.             Exclusivity. Landlord does not grant to Tenant in this Lease any
exclusive right except the right to occupy its Premises.

31

--------------------------------------------------------------------------------



T.            No Construction Against Drafting Party. The rule of construction
that ambiguities are resolved against the drafting party shall not apply to this
Lease.


U.            Survival. All obligations of Landlord and Tenant under this Lease
shall survive the termination of this Lease.


V.            Rent Not Based on Income. No rent or other payment in respect of
the Premises shall be based in any way upon net income or profits from the
Premises. Tenant may not enter into or permit any sublease or license or other
agreement in connection with the Premises which provides for a rental or other
payment based on net income or profit.


W.           Building Manager and Service Providers. Landlord may perform any of
its obligations under this Lease through its employees or third parties hired by
the Landlord.


X.            Late Charge and Interest on Late Payments. Without limiting the
provisions of Section 12A, if Tenant fails to pay any installment of Rent or
other charge to be paid by Tenant pursuant to this Lease within five (5)
business days after the same becomes due and payable, then Tenant shall pay a
late charge equal to the greater of five percent (5%) of the amount of such
payment or $250. In addition, interest shall be paid by Tenant to Landlord on
any late payments of Rent not received within five (5) business days from the
due date thereof from the date due until paid at the rate provided in Section
2D(2). Such late charge and interest shall constitute Additional Rent due and
payable by Tenant to Landlord upon the date of payment of the delinquent payment
referenced above.


Y.            Tenant's Financial Statements. Within ten (10) days after
Landlord's written request therefor and subsequent to the public filing thereof,
if applicable, Tenant shall deliver to Landlord the current audited annual and
unaudited quarterly financial statements of Tenant, and annual audited financial
statements of the two (2) years prior to the current year's financial
statements, each with an opinion of a certified public accountant and including
a balance sheet and profit and loss statement, all prepared in accordance with
generally accepted accounting principles consistently applied.


27.           UNRELATED BUSINESS INCOME. If Landlord is advised by its counsel
at any time that any part of the payments by Tenant to Landlord under this Lease
may be characterized as unrelated business income under the United States
Internal Revenue Code and its regulations, then Tenant shall enter into any
amendment proposed by Landlord to avoid such income, so long as the amendment
does not (i) require Tenant to make more payments or accept fewer services from
Landlord than this Lease provides, (ii) materially or adversely affect Tenant's
rights, interests, or obligations hereunder, or (iii) materially affect
Landlord's obligations hereunder.


28.           HAZARDOUS SUBSTANCES. Except for reasonable quantities of such
items customarily present in general office or "wet lab" use (which items shall
nevertheless be used and maintained by Tenant in accordance with applicable
Governmental Requirements), Tenant shall not cause or permit any Hazardous
Substances to be brought upon, produced, stored, used, discharged or disposed of
in or near the Project unless Landlord has consented to such storage or use in
its sole discretion. "Hazardous Substances" include those hazardous substances
described in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. Section 9601 et seq., the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. Section 6901 et seq., any
other applicable federal, state or local law, and the regulations adopted under
these laws. If any lender or governmental agency shall require testing for
Hazardous Substances in the Premises as a result of the acts or omissions of
Tenant or Tenant's officers, agents, employees, or contractors, Tenant shall pay
for such testing.

32

--------------------------------------------------------------------------------



29.           EXCULPATION. Landlord shall have no personal liability under this
Lease; its liability shall be limited to its interest in the Project, and the
rents, profits, income, and proceeds thereof, and shall not extend to any other
property or assets of the Landlord. In no event shall any officer, director,
employee, agent, shareholder, partner, member or beneficiary of Landlord be
personally liable for any of Landlord's obligations hereunder.


30.           RENEWAL OPTION. Tenant shall have one (1) option to renew the Term
of the Lease, for an additional two (2) year period (the "Extended Term") upon
the same terms and conditions as contained in this Lease, except for the Base
Rent which shall be $I7.05 per square foot of Rentable Area per year (with such
figure determined based on the final square footage of Rentable Area under
Section 3 of the Schedule). To exercise this option, Tenant must deliver written
notice of the exercise to Landlord at least six (6) months prior to the original
Termination Date of this Lease and Tenant must not be in default beyond any
applicable notice and cure period under this Lease at the time Tenant delivers
such notice. If Tenant does not timely give such notice, this Section 30 will be
of no further force or effect and Tenant will have no renewal option. If Tenant
timely gives notice of its exercise of this option, then the parties shall
promptly execute an amendment to this Lease prepared by Landlord to confirm the
extension of the Term to the Extended Term and the Base Rate applicable thereto,
which amendment shall be reasonably acceptable to each of Landlord and Tenant.


31.           TENANT'S TERMINATION RIGHT. Tenant shall have an option to cancel
the remainder of the initial Lease Term effective as of the last day of the
thirty-sixth (36th) full calendar month following the Commencement Date (the
"Early Termination Date"). To exercise this option, Tenant must (a) deliver
written notice of the exercise thereof to Landlord at least nine (9) months
prior to the Early Termination Date (the "Termination Option Exercise Date"),
and (b) concurrently with the giving of such notice, pay to Landlord a
termination fee equal to the sum of (i) six (6) months of Base Rent
(approximately $131,626.00), plus (ii) all unamortized leasing commissions paid
to Tenant's broker in connection with this Lease (approximately $26,325.00)
(with each such figure determined based on the final square footage of Rentable
Area under Section 3 of the Schedule). Tenant must also not be in default beyond
any applicable notice and cure period under this Lease at the time Tenant
delivers such notice. If Tenant fails to deliver such items on or before the
Termination Option Exercise Date, the option to terminate shall be deemed waived
for all purposes and shall no longer be available to Tenant. Upon Tenant's
delivery of the notice and termination fee described above, the Lease Term shall
be deemed adjusted in accordance with the provisions of this Section 31. If
Tenant timely gives notice of its exercise of this option, then the parties
shall promptly execute an amendment to this Lease or a lease termination
agreement prepared by Landlord to confirm the change of the Lease Term, which
amendment or agreement shall be reasonably acceptable to each of Landlord and
Tenant.

33

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Lease.



 
LANDLORD:
     
PHOENIX INVESTORS #13, L.L.C. an Arizona limited liability company
       
By
Greenwood and McKenzie, a California general partnership
 
Its
Manager
           
By
/s/ Carl Greenwood
     
Carl Greenwood
   
Its
Managing General Partner
       
 
By
Chamberlain Family Trust dated September 21, 1979, Restated January 9, 2002
 
Its
Manager
           
By
/s/ James M. Chamberlain
      James M. Chamberlain    
Its
Trustee
           
By
/s/ Patsy L. Chamberlain
      Patsy L. Chamberlain    
Its
Trustee

 

 
TENANT:
       
ORTHOLOGIC CORP., a Delaware corporation
 
 
   
By:
/s/ Les M. Taeger
 
Print Name:
Les M. Taeger
 
Print Title:
CFO

 
34

--------------------------------------------------------------------------------


 
[leasea.jpg]


--------------------------------------------------------------------------------



APPENDIX A
 
PLAN OF THE PREMISES


(attach floor plan depicting the Premises)


1 of 1

--------------------------------------------------------------------------------



APPENDIX B
 
RULES AND REGULATIONS


1.           Tenant shall not place anything, or allow anything to be placed
near the glass of any window, door, partition or wall which may, in Landlord's
judgment, appear unsightly from outside of the Project.


2.            The Project directory shall be available to Tenant solely to
display names and their location in the Project, which display shall be as
reasonably directed by Landlord.


3.            The sidewalks, halls, passages, exits, entrances, elevators and
stairways shall not be obstructed by Tenant or used by Tenant for any purposes
other than for ingress to and egress from the Premises. Tenant shall reasonably
cooperate to keep such areas free from all obstruction and in a clean and
sightly condition and shall move all supplies, furniture and equipment as soon
as received directly to the Premises and move all such items and waste being
taken from the Premises (other than waste customarily removed by employees of
the Building) directly to the shipping platform at or about the time arranged
for removal therefrom. The halls, passages, exits, entrances, elevators,
stairways, balconies and roof are not for the use of the general public and
Landlord shall, in all cases, retain the right to control and prevent access
thereto by all persons whose presence in the judgment of Landlord, reasonably
exercised, shall be prejudicial to the safety, character, reputation and
interests of the Project. Neither Tenant nor any employee or invitee of Tenant
shall go upon the roof of the Project.


4.            The toilet rooms, urinals, wash bowls and other apparatuses shall
not be used for any purposes other than that for which they were constructed,
and no foreign substance of any kind whatsoever shall be thrown therein, and to
the extent caused by Tenant or its employees or invitees, the expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by Tenant.


5.            Tenant shall not cause any unnecessary janitorial labor or
services by reason of Tenant's carelessness or indifference in the preservation
of good order and cleanliness.


6.            Tenant shall not install or operate any refrigerating, heating or
air conditioning apparatus, or vending machines, or carry on any mechanical
business without the prior written consent of Landlord; use the Premises for
housing, lodging or sleeping purposes; or permit preparation or warming of food
in the Premises (warming of coffee and individual meals with employees and
guests excepted). Tenant shall not occupy or use the Premises or permit the
Premises to be occupied or used for any purpose, act or thing which is in
violation of any Governmental Requirement or which may be dangerous to persons
or property.


7.            Except as otherwise provided in the Lease, Tenant shall not bring
upon, use or keep in the Premises or the Project any kerosene, gasoline or
inflammable or combustible fluid or material, or any other articles deemed
hazardous to persons or property, or use any method of heating or air
conditioning other than that supplied by Landlord.

1 of 4

--------------------------------------------------------------------------------



8             Landlord shall have sole power to direct electricians as to where
and how telephone and other wires are to be introduced. No boring or cutting
without the consent of Landlord. The location of telephones call boxes and other
office equipment affixed to the Premises shall be subject to the approval of
Landlord.


9             No additional locks shall be placed upon any windows or transoms
in or to the Premises. Tenant shall not change existing locks or the mechanism
thereof. Upon expiration or termination of the Lease Term, Tenant shall deliver
to Landlord all keys, access cards and passes for offices, rooms, parking
facilities and toilet rooms which shall have been furnished Tenant.
Notwithstanding the foregoing, but subject to the applicable terms and
provisions of the Lease, Tenant may install an access control system controlling
access to the Premises.


In the event of the loss of keys or cards so furnished, Tenant shall pay
Landlord therefor. Tenant shall not make, or cause to be made, any such keys or
cards and shall order all such keys and cards solely from Landlord and shall pay
Landlord for any keys or cards in addition to the sets of keys and/or cards
originally furnished by Landlord for each lock.


10           Tenant shall not install linoleum, tile, carpet or other floor
covering so that the same shall be affixed to the floor of the Premises in any
manner except as reasonably approved by Landlord.


11.           No furniture, packages, supplies, equipment or merchandise will be
received in the Project or carried up or down in the freight elevator, except
between such hours and in such freight elevator as shall be reasonably
designated by Landlord. Tenant shall not take or permit to be taken in or out of
other entrances of the Building, or take or permit on other elevators, any  item
normally taken in or out through the trucking concourse or service doors or in
or on freight elevators.


12           Tenant shall cause all doors to the Premises to be closed and
securely locked and shall turn off all utilities, lights and machines before
leaving the Project at the end of the day.


13           Without the prior written consent of Landlord, which consent shall
not be unreasonably withheld, conditioned, or delayed, Tenant shall not use the
name of the Project or any picture of  the Project in connection with, or in
promoting or advertising the business of, Tenant, except Tenant may use the
address of the Project as the address of its business.
 
14           Tenant shall reasonably cooperate with Landlord to assure the most
effective operation of the Premises' or the Project's heating and air
conditioning and shall refrain from attempting to adjust any controls, other
than room thermostats installed for Tenant's use Tenant shall keep corridor
doors closed and window coverings and/or blinds in their down position.


15           Tenant assumes full responsibility for protecting the Premises from
theft, robbery and pilferage which may arise from a cause other than the
negligence or willful misconduct of Landlord or Landlord's officers, agents,
employees, or contractors which includes keeping doors locked and other means of
entry to the Premises closed and secured.

2 of 4

--------------------------------------------------------------------------------



16.           Peddlers, solicitors and beggars shall be reported to the office
of the Project or as Landlord otherwise requests.


17.           Tenant shall not advertise the business, profession or activities
of Tenant conducted in the Project in any manner which violates applicable
Governmental Requirements.


18.           No bicycle or other vehicle and no animals or pets shall be
allowed in the Premises, halls, freight docks, or any other parts of the
Building except that disabled persons may be accompanied by "service" dogs.
Tenant shall not make or permit any noise, vibration or odor to emanate from the
Premises, or do anything therein tending to create, or maintain, a nuisance, or
do any act tending to injure the reputation of the Building.


19.           Tenant acknowledges that Building security problems may occur
which may require the employment of extreme security measures in the day-to-day
operation of the Project.


Accordingly:


(a)           Landlord may, at any time, or from time to time, or for regularly
scheduled time periods, as deemed advisable by Landlord and/or its agents, in
their commercially reasonable discretion, require that persons entering or
leaving the Project or the Property identify themselves to watchmen or other
employees designated by Landlord, by registration, identification or otherwise.


(b)           Tenant agrees that it and its employees will reasonably cooperate
with Project employees in the implementation of any and all security procedures.


(c)           Such security measures shall be the sole responsibility of
Landlord, and Tenant shall have no liability for any action taken by Landlord in
connection therewith, it being understood that Landlord is not required to
provide any security procedures and shall have no liability for such security
procedures or the lack thereof.
 
20.           Tenant shall not do or permit the manufacture, sale, purchase, or
use of any fermented, intoxicating or alcoholic beverages without obtaining
written consent of Landlord.


21.           Tenant shall not disturb the quiet enjoyment of any other tenant.


22.           Tenant shall not provide any janitorial services or cleaning
without Landlord's written consent and then only subject to supervision of
Landlord and at Tenant's sole responsibility and by janitor or cleaning
contractor or employees at all times satisfactory to Landlord.


23.           Landlord may retain a pass key to the Premises and be allowed
admittance thereto at all times to enable its representatives to examine the
Premises from time to time and to exhibit the same and Landlord may place and
keep on the windows and doors of the Premises at any time signs advertising the
Premises for Rent.

3 of 4

--------------------------------------------------------------------------------



24.           No equipment, mechanical ventilators, awnings, special shades or
other forms of window covering shall be permitted either inside or outside the
windows of the Premises without the prior written consent of Landlord, and then
only at the expense and risk of Tenant, and they shall be of such shape, color,
material, quality, design and make as may be approved by Landlord.


25.           Tenant shall not during the term of this Lease canvas or solicit
other tenants of the Building for any purpose.


26           Tenant shall not install or operate any phonograph, musical or
sound-producing instrument or device, radio receiver or transmitter, TV receiver
or transmitter, or similar device in the Building, nor install or operate any
antenna, aerial, wires or other equipment inside or outside the Building, nor
operate any electrical device from which may emanate electrical waves which may
interfere with or impair radio or television broadcasting or reception from or
in the Building or elsewhere, without in each instance the prior written
approval of Landlord. Landlord hereby agrees that Tenant may use devices in the
Premises to play music or television so long as the volume of sound does not
disturb other tenants in the Building.


27.           Tenant shall promptly remove all rubbish and waste from the
Premises. Tenant shall break large boxes down to a "flat" condition prior to
placement in the trash.


28.           Tenant shall not exhibit, sell or offer for sale, Rent or exchange
in the Premises or at the Project any article, thing or service, except those
ordinarily embraced within the use of the Premises specified in Section 6 of
this Lease, without the prior written consent of Landlord.


29.           [Intentionally Omitted]


30.           Tenant shall not overload any floors in the Premises or any public
corridors or elevators in the Building.
 
31.           Except for minor repairs or activities to facilitate the
installation or removal of artwork white boards, or similar standard office or
laboratory accessories in the Premises, Tenant shall not do any painting in the
Premises, or mark, paint, cut or drill into, drive nails or screws into, or in
any way deface any part of the Premises or the Building, outside or inside,
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld, conditioned, or delayed.


32.           Whenever Landlord's consent, approval or satisfaction is required
under these Rules then unless otherwise stated, any such consent, approval or
satisfaction must be obtained in advance, such consent or approval shall be
granted or withheld in Landlord's reasonable discretion, and Landlord's
satisfaction shall be determined in its commercially reasonable judgment.


33.           Tenant and its employees shall reasonably cooperate in all fire
drills conducted by Landlord in the Building.

4 of 4

--------------------------------------------------------------------------------



34.           Tenant shall direct all employees who work at the Premises to
dress, act, and behave in a manner appropriate for a comparable commercial
office building located in the Phoenix, Arizona marketplace, including, without
limitation, not sleeping or loitering in lobbies or other common areas.


[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

5 of 4

--------------------------------------------------------------------------------



APPENDIX C


TENANT IMPROVEMENT AGREEMENT


1. TENANT IMPROVEMENTS. The Premises will include those items shown or described
on the attached Appendix C-l ("Shell Improvements") and the other improvements
(the "Tenant Improvements") to be completed in accordance with plans and
specifications approved by Tenant and Landlord (the "Plans"), which approvals
shall not be unreasonably withheld, conditioned, or delayed. The Shell
Improvements and the Tenant Improvements shall be performed at the Landlord's
sole cost and expense.


Landlord shall cause the Plans to be prepared by Phoenix Design One, consistent
with the space plan dated June 7, 2007 and in substantial conformity with
Building standards from the original construction drawings for the Building as
reasonably interpreted by Landlord, but similar in quality and appearance as
currently constructed in Suite 102 (collectively, the "Tenant Improvement
Requirements"). Landlord shall furnish the initial draft of the Plans to Tenant
solely for Tenant to verify the Plans are consistent with the Tenant Improvement
Requirements. Tenant shall, within two (2) weeks after receipt, either provide
comments to such Plans noting the inconsistencies with the Tenant Improvement
Requirements or approve the same. Tenant shall be deemed to have approved such
Plans if it does not timely provide comments on such Plans. If Tenant provides
Landlord with comments to the initial draft of the Plans noting inconsistencies
from the Tenant Improvement Requirements, Landlord shall provide revised Plans
to be consistent therewith within one (1) week after receipt of Tenant's
comments. Tenant shall, within one (1) week after receipt, then either provide
comments to such revised Plans noting the inconsistencies with the Tenant
Improvement Requirements or approve such Plans. Tenant shall be deemed to have
approved such revised Plans if Tenant does not timely provide comments on such
Plans. The process described above shall be repeated, if necessary, until the
Plans have been finally approved by Tenant. Tenant's approval of any of the
Plans (or any modifications or changes thereto) shall not impose upon Tenant or
its agents or representatives any obligation with respect to the design of the
Initial Improvements or the compliance of such Initial Improvements or the Plans
with applicable Governmental Requirements. Landlord shall cause the Plans and
each component thereof (and any modifications thereof) to comply with all
applicable Governmental Requirements.


Sun State Builders will perform the construction of the Tenant Improvements.
Landlord shall use commercially reasonable efforts to cause the Tenant
Improvements to be substantially completed, except for minor "Punch List" items,
on or before the Commencement Date specified in the Schedule to the Lease,
subject to Tenant Delay (as defined in Section 3 hereof) and Force Majeure.
Landlord will cause the Tenant Improvements to be constructed (i) in substantial
accordance with the Plans and the Tenant Improvement Requirements, (ii) in a
good and workmanlike manner, (iii) utilizing good grades of materials and
finishes, and similar in quality and appearance as currently constructed in
Suite 102, and (iv) in compliance with all applicable Governmental Requirements.
Landlord shall warrant that all of the Tenant Improvements and the materials
incorporated therein shall be free from defects in material and workmanship for
a period of one (1) full year from the date of substantial completion, or for
the duration of any third-party warranty period applicable to the Tenant
Improvements, if longer.  Without limiting Landlord's repair obligations to the
extent expressly set forth in the Lease, Landlord shall, at Landlord's sole cost
and expense, promptly repair or replace any such defective Tenant Improvements
evidenced by written notice to Landlord within such one (1) year period, or use
commercially reasonable efforts to cause the same to be repaired within any
third-party warranty period by the applicable third-party warrantor, as the case
may be.


1 of 3

--------------------------------------------------------------------------------


 
2.           CHANGE ORDERS. If, prior to the Commencement Date, Tenant shall
require improvements or changes (individually or collectively, "Change Orders")
to the Premises in addition to, revision of or substitution for the Tenant
Improvements, Tenant shall deliver to Landlord for its approval, which approval
shall not be unreasonably withheld, conditioned, or delayed, plans and
specifications for such Change Orders. If Landlord does not approve of the plans
for Change Orders, Landlord shall advise Tenant of the revisions required.
Tenant shall revise and redeliver the plans and specifications to Landlord
within five (5) business days of Landlord's advice or Tenant shall be deemed to
have abandoned its request for such Change Orders. Tenant shall pay for all
preparations and revisions of plans and specifications, and the construction of
all Change Orders, but shall receive a credit against the cost of such Change
Orders for any savings in, or reduction of, the Tenant Improvements occasioned
thereby.


3.           COMMENCEMENT DATE DELAY. The Commencement Date shall be delayed
until the Tenant Improvements have been substantially completed (the "Completion
Date"). except to the extent that the delay shall be caused by any one or more
of the following (a "Tenant Delay"):
 
(a)           Tenant's request for Change Orders whether or not any such Change
Orders are actually performed; or


(b)           Contractor's performance of any Change Orders; or


(c)           Tenant's request for materials, finishes or installations in
excess of the Tenant Improvement Requirements requiring unusually long lead
times; or


(d)           [Intentionally Omitted]


(e)           Tenant's delay, following receipt of written request therefor, in
providing information critical to the normal progression of the project. Tenant
shall provide such information as soon as reasonably possible, but in no event
longer than one (1) week after receipt of such written request for information
from the Landlord; or


(f)           Tenant's delay in making payments to Landlord for costs of Change
Orders; or


(g)           Any other act or omission by Tenant, its agents, contractors or
persons employed by any of such persons.


If the Commencement Date is delayed due to a Tenant Delay, then Landlord shall
cause Landlord's Architect to certify the date on which the Tenant Improvements
would have been completed but for such Tenant Delay, and such date shall be
deemed to be the Commencement Date If the Commencement Date is delayed for any
other reason, then Landlord shall cause Landlord's Architect to certify the date
on which the Tenant Improvements were in fact completed, and such date shall be
the Commencement Date.


2 of 3

--------------------------------------------------------------------------------


 
Upon substantial completion of the Tenant Improvements, the parties will conduct
a walkthrough inspection to identify any missing or nonconforming work, and
prepare a "Punch List" thereof, and neither party shall unreasonably withhold
approval concerning any such items. So long as Tenant's ability to use and
occupy the Premises is not materially or adversely affected thereby, the
existence of "Punch List" items to be completed or remedied by Landlord's
contractor shall not delay or affect the Completion Date. Landlord shall
thereafter cause its contractor to complete any such unfinished Tenant
Improvements within forty-five (45) days thereafter, subject to Force Majeure
and Tenant Delay. All defective work, materials, and equipment comprising part
of the initial Tenant Improvements hereunder will be repaired or replaced by or
at the direction of Landlord as provided in Section 1 hereof. If there is any
dispute as to whether substantial completion of the Tenant Improvements has
occurred, either Landlord or Tenant may request a good faith decision by an
independent architect or contractor which shall be final and binding on the
parties.


4.            ACCESS BY TENANT PRIOR TO COMMENCEMENT OF TERM. Landlord shall
permit Tenant and its agents to enter the Premises prior to the Commencement
Date to prepare the Premises for Tenant's use and occupancy (and to continue
occupying those portions of the Premises subject to the Current Lease, as
applicable). Any such permission shall constitute a license only, conditioned
upon Tenant's:


(a)           working in harmony with Landlord and Landlord's agents,
contractors, workmen, mechanics and suppliers and with other tenants and
occupants of the Building;


(b)           obtaining in advance Landlord's approval of the contractors
proposed to be used by Tenant and depositing with Landlord in advance of any
work the contractor's affidavit for the proposed work and the waivers of lien
from the contractor and all subcontractors and suppliers of material; and


(c)           furnishing Landlord with such insurance as Landlord may reasonably
require against liabilities which may arise out of such entry.


In the event of any interference or disharmony attributable to Tenant, Landlord
shall have the right to withdraw such license upon twenty-four (24) hours'
written notice to Tenant (and Tenant's failure to cure such interference or
disharmony within such 24-hour period). Landlord shall not be liable in any way
for any injury, loss or damage which may occur to any of Tenant's property or
installations in the Premises prior to the Commencement Date. Tenant shall
protect, defend, indemnify and save harmless Landlord from all liabilities,
costs, damages, fees and expenses arising out of the activities of Tenant or its
agents, contractors, suppliers or workmen in the Premises or the Building. Any
entry and occupation permitted under this Section shall be governed by Section 5
and all other terms of the Lease.

3 of 3

--------------------------------------------------------------------------------



5.             MISCELLANEOUS.


Terms used in this Appendix C shall have the meanings assigned to them in the
Lease. The terms of this Appendix C are subject to the terms of the Lease.




[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]


4 of 3

--------------------------------------------------------------------------------


 
[sunstate.jpg]
 

--------------------------------------------------------------------------------



APPENDIX C-l


BUILDING SHELL CONDITIONS


All structural wall, floor and roof support systems to support office floor live
loads including partitions, ceilings, etc., of one hundred (100) pounds per
square foot.


All exterior glass, wall finishes and weather protection systems.


Common toilet facilities, per Code, common lobbies, foyers, stairs and
elevators.


Automobile parking facilities including paving, lighting and parking structure.


Central plant heating and air conditioning with main supply to tenant suites,
include heat pumps stockpiled at tenant suites at one (1) ton per 260 square
feet.   Installation, electrical hookup and low pressure air handling
(distribution duct work, diffusers and vents) is not included.


Main electrical service to Building and distribution of electrical power from
main service to main electrical room on each floor. Light fixtures, installation
and connection is not included.


Main fire sprinkler piping with heads established on a predetermined pattern.


Ceiling tile and grid materials are provided as part of Landlord's shell work.
Installation is not included.


Window Covering: Building Standard architectural miniblinds on all exterior
windows.


Public Corridor Partitions: Building Standard, 5/8" thick, gypsum board and base
molding attached to corridor side of 3 1/2" metal studs on 24" centers with
acoustic insulation built from floor to deck above. Tenant side gypsum board,
base and finish is not included. Tenant side of exterior walls is not included.


1 of 1

--------------------------------------------------------------------------------



APPENDIX D
GROUND LEASES AND MORTGAGES CURRENTLY AFFECTING THE PROJECT


1.
Papago Park Center Ground Lease dated March 6, 1989 between Salt River Project
Agricultural Improvement and Power District, as Lessor, and Papago Park Center,
Inc., as Lessee, as amended from time to time. Salt River Project's address:




 
Salt River Project
 
1521 North Project Drive
 
Tempe, Arizona 85281-1206
     
P.O. Box 52025
 
Phoenix, Arizona 85072-2025

 
2.
Papago Park Center Ground Sublease dated June 27, 1997 between Papago Park
Center, Inc., as Landlord, and Chamberlain Development, L.L.C., as Tenant, as
amended and assigned from time to time. Papago Park Center, Inc.'s address is:

 

 
Jayne Lewis
 
Papago Park Center - PAB
 
1521 Project Drive/SRP Building (delivery)
 
Tempe, Arizona 85281-1206
 
P.O. Box 52025 (mailing)
 
Phoenix, Arizona 85072-2025

 
3.
Deed of Trust dated June 29, 1998 between Landlord, as Trustor, and General
American Life Insurance Company, as Beneficiary, as amended from time to time.
The present Beneficiary's address is:

 

 
KeyBank Real Estate Capital Group
 
P.O. Box 145404
 
Cincinnati, Ohio 45250
 
Loan No.: 01-241-0362



1 of 1

--------------------------------------------------------------------------------


 
APPENDIX E


COMMENCEMENT DATE CONFIRMATION
 
Landlord:
PHOENIX INVESTORS #13, L.L.C., an Arizona limited liability company



Tenant:
ORTHOLOGIC CORP., a Delaware corporation





This Commencement Date Confirmation is made by Landlord and Tenant pursuant to
that certain Lease dated as of July 13, 2007 (the "Lease") for certain premises
known as Suites 101-A and 101-B in the building commonly known as The Reserve at
Papago Park Center (the "Premises"). This Confirmation is made pursuant to
Section 9 of the Schedule to the Lease.


1              Lease Commencement Date. Termination Date. Landlord and Tenant
hereby agree that the Commencement Date of the Lease is ______________ 200_, and
the Termination Date of the Lease is ____________, 200_.


2              Acceptance of Premises. Tenant has inspected the Premises and
affirms that the Premises is acceptable in all respects in its current "as is"
condition.


3             Incorporation This Confirmation is incorporated into the Lease,
and forms an integral part thereof. This Confirmation shall be construed and
interpreted in accordance with the terms of the Lease for all purposes.


[SIGNATURE PAGE TO FOLLOW]


1 of 1

--------------------------------------------------------------------------------




   
LANDLORD:  
                 
PHOENIX INVESTORS #13, L.L.C. an Arizona limited liability company  
                 
By
Greenwood and McKenzie, a California general partnership 
     
Its
Manager 
                   
By
            
Carl Greenwood
       
Its
Managing General Partner
                 
By
Chamberlain Family Trust dated September 21,1979, Restated January 9, 2002 
     
Its
Manager 
                   
By
            
James M. Chamberlain
       
Its
Trustee
                   
By
            
Patsy L. Chamberlain
       
Its
Trustee
                             
TENANT:  
                 
ORTHOLOGIC CORP., a Delaware corporation  
                 
 
         
By:
          
Print Name:
         
Print Title:
     

 
 
2 of 1

--------------------------------------------------------------------------------